Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 1 of 82 PageID 47




                        EXHIBIT D
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19              Page 2 of 82 PageID 48


                              Boy Scouts of America, et al.
                                           v.
                     The Hartford Accident and Indemnity Co., et al.
                                Case No. DC-18-07313

                                    Exhibit D Index

Tab       Date                                       Description
  1.                  Docket
  2.    2018.06.05    Petition
  3.    2018.06.05    Civil Cover Sheet
  4.    2018.06.19    Citation First State Insurance Company
  5.    2018.06.19    Citation Hartford Accident and Indemnity Compnay
  6.    2018.07.05    Citation First State Insurance Company- reissued
  7.    2018.07.09    Hartford Answer to Petition
  8.    2018.08.04    Order regarding J. Ruggeri pro hac vice
  9.    2018.08.04    Order regarding A. Williams pro hac vice
  10.   2018.08.04    Order regarding J. Weinberg pro hac vice
  11.   2018.10.08    Protective Order
  12.   2018.10.09    Scheduling Order
  13.   2019.04.10    Jury Trial Notice
  14.   2019.04.10    Scheduling Order
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 3 of 82 PageID 49




                             TAB 1
012312456                                                       789
             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19         Page 4 of 82 PageID 50




            '()*ÿ,-./01(23/-
            ÿ
            ÿ
                       ÿ                         ÿ                               ÿ
            76758749353                     609ÿ7 99ÿ69         :;<=ÿ7;>7
                    ÿ                                 ÿ                        ÿ
            4?14012458                      ><@<6:                 :<




            A(02B
                                                                                   ÿM
            Cÿ9ÿDÿ!8                                        NHOFÿEPPQGRHS
            EFFGHII                                                   TEUVWXYÿZUXZ[V
            5320ÿ"<@Jÿ>ÿ<:ÿ                                     898
            >;><KÿJLÿ90450
            ÿ

                                                                                   Mÿ
            6899ÿ\ #88ÿ6                                   NHOFÿEPPQGRHS
            EFFGHII                                                   TEUVWXYÿZUXZ[V
            ?4ÿ":><KJ<ÿ7ÿ                                       898
            $>]7ÿ6Jÿ90256
            ÿ

                                                                                   Mÿ
            9ÿDÿ^898ÿ6                                   NHOFÿEPPQGRHS
            EFFGHII                                                   TEUVWXYÿZUXZ[V
            ?44ÿ"ÿ6@$$><Kÿ_ÿ@>J:ÿ290ÿ                            898
            "C@<ÿ$ÿ45845
            ÿ

                                                                                   Mÿ
             ÿ6                                                NHOFÿEPPQGRHS
            EFFGHII                                                   TEUVWXYÿZUXZ[V
991199 91771!81"# 8$8%&4                                  5155
012312456                                                       789
            '2Case
              ÿ)*"ÿ
                    7ÿ
                    3:19-cv-01318-B     Document 1-5 Filed 05/31/19    8985of 82 PageID 51
                                                                      Page
             +))ÿ*ÿ6,-5.
            ÿ

                                                                                   ÿ:
            0 8ÿ 1ÿ0                                         ;5<3ÿ2==>4?5@
            2334566                                                   A2BCDEFÿGBEGHC
            25'0ÿ"ÿ+7*ÿ8"9ÿ                                       898
            7+7ÿÿ6.245
            ÿ

                                                                                   ÿ:
            78ÿ 91ÿ89ÿÿ*8!9ÿ0I                      ;5<3ÿ2==>4?5@
            2334566                                                   CDPPGCCFÿCQRRÿA
            J9ÿKL*+MÿKM*7KK7ÿMK+7ÿ07ÿ07*+ÿ97K$ÿ        898
            5666ÿJ9+ÿ7KK7ÿ)*7Kÿ644ÿ
            7ÿ7Nÿ.0245O353,
            ÿ

                                                                                   :ÿ
            S*7ÿ77Kÿ*+)+0Kÿ0                                  ;5<3ÿ2==>4?5@
            2334566                                                   CDPPGCCFÿCQRRÿA
            J9ÿKL*+MÿKM*7KK7ÿMK+7ÿ07ÿ07*+ÿ97K$ÿ        898
            ,.ÿJ)+*7KÿLKÿ
            K7ÿ7S7ÿ07ÿ4,54-O3'4-
            ÿ




            TUVWXYÿ[W\ÿ]V[^_W`Y
            ÿ

                                          :


                                                  :


991199 91771!81"# 8$8%&4                                   2155
012312456                                                       789
             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19          Page 6 of 82 PageID 52
                                                '
                        ÿ
               89ÿ)ÿ9 ÿ ! ÿ9ÿ6*ÿ245+ÿ,98ÿ)-8ÿ9ÿ8
                                                    '

                     ÿ
               7"ÿ./ÿ6*ÿ245+ÿ0ÿ6$
                                                '



                                        '



                                 '
                             ÿ
             1121
                            ÿ
                        ÿ
             3241ÿ51ÿ121
                     ÿ
             461561245+
                            ÿ
             1121
                            ÿ
                        ÿ
             3241ÿ51ÿ121
                     ÿ
             461561245+
                      ÿ
             2534ÿ1121ÿ2035+476ÿ889! 90 888!149
                                            '

                       ÿ
               53443,ÿ:34ÿ441ÿ3,.,51ÿ5
                                            '
991199 91771!81"# 8$8%&4                                   3155
012312456                                                       789
             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19         Page 7 of 82 PageID 53
                       ÿ
               )*++*,ÿ+ -ÿ+.7ÿ))*7-,+ÿ,7ÿ*,7-$,*+/ÿ)
                                                0



                                        0


                                 0
                             ÿ
             --1-
                             ÿ
                                       0
                      ÿ
               -*2-
                                        0


                                 0
                             ÿ
             --1-
                             ÿ
                        ÿ
             2+ÿ.ÿ++-
                     ÿ
             4314012454
                                            0

                       ÿ
               )*++*,ÿ.*+ÿ++-ÿ*,2,)-ÿ)
                                                            0


991199 91771!81"# 8$8%&4                                  '155
012312456                                                       789
                      ÿ
             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19         Page 8 of 82 PageID 54
               (7ÿ)*+ÿ),*)-+(
                                              .
                   ÿ
               7 ! ÿ8 ÿ88ÿ/8ÿ08
                                               .

                     ÿ
               1()7ÿ$-+(ÿ-ÿ)ÿÿ*ÿ2+*)
                                                                  .

                      ÿ
               7)ÿ"+(3ÿ7$++(ÿÿ*ÿ2+*)ÿ4ÿ5$)ÿ133)+
                                               .

                     ÿ
               1()7ÿ$-+(ÿ-ÿ)ÿÿ*ÿ2+*)
                                                                  .

                      ÿ
               7)ÿ"+(3ÿ7$++(ÿÿ*ÿ2+*)ÿ4ÿ6+3+ÿ"++$
                                               .

                     ÿ
               1()7ÿ$-+(ÿ-ÿ)ÿÿ*ÿ2+*)
                                                                  .

                      ÿ
               7)ÿ"+(3ÿ7$++(ÿÿ*ÿ2+*)ÿ4ÿ5 1ÿ")+(6)3
                                                         .


991199 91771!81"# 8$8%&4                                  0155
012312456                                                         789
                      ÿ
             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19           Page 9 of 82 PageID 55
               )$*ÿ+,,*-
                                                         .

                       ÿ
               /-,-ÿ"--$
                                                         .

                      ÿ
               ) +ÿ"*-0/*,
                                                .
                         ÿ
               9ÿ8#ÿ3ÿ8ÿ1ÿ ÿ8ÿ21312452
                                                                .
                        ÿ
             $/*,4ÿ5*0
                       ÿ
             644ÿ$
                        ÿ
             /6ÿ7+8ÿ7$-0-88
                                          .


                      ÿ
               07ÿ709-7*08--86
                                                .
                         ÿ
               9ÿ8#ÿ818ÿ541612452
                                                     .
                         ÿ
               89ÿ:ÿ8 ÿ$ ÿ'4ÿ2456ÿ098ÿ! 8ÿ9ÿ ÿ8
                                          .

991199 91771!81"# 8$8%&4                                    '155
012312456                                                       789
            Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                Page 10 of 82 PageID 56

                                                (
                         ÿ
               *ÿ8#ÿ8ÿ8+ 98ÿ9,8ÿ6-ÿ245.+ÿ! 8ÿ9ÿ ÿ8
                                            (

                       ÿ
               /0/ÿ2ÿ7120/3
                                       (


                                                        (


                                                    (

                       ÿ
               14*1556ÿ$*14ÿ5ÿ7$$3ÿ8779$/4*
                                   (

                       ÿ
               78:6ÿÿ9ÿ9:6ÿ$9ÿ:ÿ78 9
                                       (
                       ÿ
               +27*/3ÿ23+ÿ14*1556ÿ$8-ÿ4*12/ÿ5ÿ/149-ÿ7/5/474*6ÿ1*14ÿ*
               14*1556ÿ$*14ÿ5ÿ7/2*14-ÿ/*2
                                  (

                       ÿ
               14*1556ÿ/3ÿ;1/5ÿ14ÿ7*ÿ5ÿ1*ÿ$*14ÿ5ÿ7$$3ÿ8779$/4*ÿ5ÿ
               7/2*14ÿ* *ÿ* /ÿ/9/7ÿ/<7ÿ;7/ÿ5ÿ/2 ÿ012*1$ÿ24*1*7*/ÿ
               /*/ÿ227/42/ÿ747/ÿ* /ÿ*57ÿ121/
                                                (
991199 91771!81"# 8$8%&4                                         '155
012312456                                                        789
            Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19           Page 11 of 82 PageID 57
                      ÿ
               )*+)*,ÿ-.7*,.ÿ-7ÿ/ -7+*,.ÿ7-
                                                                   0

                     ÿ
               / -7+*,.ÿ7-
                                             0
                       ÿ
               ) ÿ8189ÿÿ532ÿ2424ÿ,98ÿ! 8ÿ9ÿ8
                                               0
                         ÿ
               9ÿ8#ÿ8ÿ1ÿ8ÿ3154124561ÿ! 8ÿ9ÿ 
                                      0

                      ÿ
               7-ÿ,ÿ)*+)*,ÿ-.7*,.ÿ-7ÿ/ -7+*,.ÿ7-
                                                   0

                      ÿ
               $)*,ÿ+$$4ÿ5+7.$-,)ÿ4612'156ÿ'34ÿ$
                                                 0

                           ÿ
             -7,2ÿ77*72ÿ-7,2ÿ77*7
                       ÿ
             '34ÿ$
                     ÿ
             -)ÿ84ÿ9ÿ2531605103402ÿ-)ÿ:ÿ5 2ÿ-$*ÿ//
                                                 0
                        ÿ
             -7,2ÿ77*7
                       ÿ
             '34ÿ$
991199 91771!81"# 8$8%&4                                    '155
012312456                                                       789
                       ÿ
            Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19           Page 12 of 82 PageID 58
                /01/2/7ÿ34ÿ225/41ÿ/
                       ÿ
                34$ÿ$6ÿ7ÿ8//5ÿ2591:05;0340
                                      <

                           ÿ
                /=5>ÿ7=?7
                          ÿ
                @34ÿ$




            '()*)+(*,
            ÿ
                  ABCDEÿFGHDHIGDEÿJKKLKKMLHC                                             NOPQRSS
                  ABCDEÿTDUMLHCKÿDHVÿWXLVGCK                                             NOPQRSS
            QYQYZS[\       AXDHKDICGBHÿJKKLKKMLHC                                        NZ]ZRSS
            QYQYZS[\       W^_`aAÿWJ^`ÿb            ^LILGgCÿhÿOQSZ]b   jBUÿkIBlCKÿBm   eNZ]ZRSSf
                           A_cFad_ÿe`Wf             ZS[\b`Wdi          JMLXGID
            QY[OYZS[\      AXDHKDICGBHÿJKKLKKMLHC                                         N[QRSS
            QY[OYZS[\      W^_`aAÿWJ^`ÿb            ^LILGgCÿhÿOn]Zob   jBUÿkIBlCKÿBm    eN[QRSSf
                           A_cFad_ÿe`Wf             ZS[\b`Wdi          JMLXGID
            QYZ]YZS[\      AXDHKDICGBHÿJKKLKKMLHC                                          N\RSS
            QYZ]YZS[\      W^_`aAÿWJ^`ÿb            ^LILGgCÿhÿo[\PSb   jBUÿkIBlCKÿBm     eN\RSSf
                           A_cFad_ÿe`Wf             ZS[\b`Wdi          JMLXGID
            [SY[QYZS[\     AXDHKDICGBHÿJKKLKKMLHC                                         NoSRSS
            [SY[QYZS[\     W^_`aAÿWJ^`ÿb            ^LILGgCÿhÿQ\n\Ob   jBUÿkIBlCKÿBm    eNoSRSSf
                           A_cFad_ÿe`Wf             ZS[\b`Wdi          JMLXGID




991199 91771!81"# 8$8%&4                                      6155
012312456                                                       789
            Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19          Page 13 of 82 PageID 59

            '()*+,-./
            ÿ




991199 91771!81"# 8$8%&4                                   54155
012312456                                                       789
            Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19          Page 14 of 82 PageID 60




991199 91771!81"# 8$8%&4                                   55155
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 15 of 82 PageID 61




                             TAB 2
                                                                                                                  FILED
                                                                                                      DALLAS COUNTY
                                                                                                       6/5/2018 3:51 PM
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19               Page 16 of 82 PageID 62                 FELICIA PITRE
                                                                                                      DISTRICT CLERK


                                                                                             Marissa Pittman
                                               DC-18-07313
                                  CAUSE NO. ___________


BOY SCOUTS OF AMERICA,                          §         IN THE DISTRICT COURT OF
CONNECTICUT YANKEE COUNCIL,                     §
SPIRIT OF ADVENTURE COUNCIL,                    §
ALOHA COUNCIL, CASCADE PACIFIC                  §
COUNCIL                                         §
                                                §
PLAINTIFFS                                      §
                                                §
VS.                                             §          DALLAS COUNTY, TEXAS
                                                §
THE HARTFORD ACCIDENT                           §
AND INDEMNITY CO., FIRST                        §
STATE INSURANCE CO.                             §
                                                §
DEFENDANTS                                      §       95TH
                                                          ____ JUDICIAL DISTRICT


                           PLAINTIFFS’ ORIGINAL PETITION

       Plaintiffs Boy Scouts of America, Connecticut Yankee Council, Spirit of Adventure

Council, Aloha Council, and Cascade Pacific Council (collectively, “BSA” or “Plaintiffs”)

hereby file this Original Petition against Defendants The Hartford Accident and Indemnity

Company and First State Insurance Co. (collectively, “Hartford” or “Defendants”) and would

respectfully show the Court as follows:

                          I.      DISCOVERY CONTROL PLAN

       1.     Discovery in this matter is intended to be conducted under Level 2, pursuant to

Rule 190 of the Texas Rules of Civil Procedure.

                                          II.   PARTIES

       2.     Plaintiff BSA is a congressionally chartered organization authorized to do

business in Texas, and has its headquarters at 1325 Walnut Hill Lane, Irving, Texas 75015.




PLAINTIFFS’ ORIGINAL PETITION                                                                Page 1
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                    Page 17 of 82 PageID 63


         3.    Plaintiff Connecticut Yankee Council is a non-profit corporation organized under

the laws of the State of Connecticut, and has its headquarters at 60 Wellington Road, Milford,

Connecticut 06460.

         4.    Plaintiff Spirit of Adventure Council is a non-profit corporation organized under

the laws of the State of Massachusetts, and has its headquarters at 600 W. Cummings Park, Suite

275, Woburn, Massachusetts 01801.

         5.    Plaintiff Aloha Council is a non-profit corporation organized under the laws of the

State of Hawaii, and has its headquarters at 42 Puiwa Road, Honolulu, Hawaii 96817.

         6.    Plaintiff Cascade Pacific Council is a non-profit corporation organized under the

laws of the State of Oregon, and has its headquarters at 2145 SW Natio Pkwy, Portland, Oregon

97201.

         7.    Defendant The Hartford Accident and Indemnity Company is a corporation

organized under the laws of the State of Connecticut with its principal place of business in

Connecticut. Defendant Hartford Accident and Indemnity Company may be served with process

by serving CT Corporation System, 1999 Bryan Street Suite 900, Dallas TX 75201-3136.

         8.    Defendant First State Insurance Company is a corporation organized under the

laws of the State of Delaware with its principal place of business in Massachusetts. Defendant

First State Insurance Company may be served with process by serving CT Corporation

System, 1999 Bryan Street Suite 900, Dallas TX 75201-3136.

                               III.    JURISDICTION & VENUE

         9.    The foregoing allegations are incorporated herein by reference.

         10.   This Court has jurisdiction over this matter because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.




PLAINTIFFS’ ORIGINAL PETITION                                                               Page 2
     Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19               Page 18 of 82 PageID 64


        11.    Plaintiff seeks monetary relief over $1,000,000.

        12.    Venue is proper in Dallas County, Texas pursuant to Texas Civil Practice &

Remedies Code § 15.002(a)(1) because all or a substantial part of the events or omissions giving

rise to the claims occurred in Dallas County at the time the cause of actions accrued.

                                IV.    BACKGROUND FACTS

A.      BSA and its Insurance Coverage Program

        13.    The Boy Scouts of America is one of the nation’s largest and most prominent

values-based youth development organizations, with more than 2.4 million youth participants

and nearly one million adult volunteers. BSA was founded in 1910, and since then, more than

110 million Americans have been participants in BSA programs at some time.

        14.    BSA operates traditional scouting by chartering local organizations, such as

churches, clubs, civic associations, or educational organizations, to implement the scouting

program for youth within their communities. Units are led entirely by volunteers appointed by

the chartering organization, who are supported by local councils.

        15.    To insure its many activities and local councils throughout the country, BSA

maintains a comprehensive, broad insurance program. From approximately 1970 to 1988, BSA

purchased several general liability and umbrella and/or excess liability insurance policies from

Hartford.

B.      The Underlying Lawsuits

        16.    Over the past several years, BSA has been subject to numerous claims and

lawsuits in which the plaintiffs allege they had been sexually abused while a participant in

various BSA programs (the “Underlying Lawsuits”).




PLAINTIFFS’ ORIGINAL PETITION                                                             Page 3
     Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19               Page 19 of 82 PageID 65


        17.     The Underlying Lawsuits allege abuse during various and multiple periods of

time and in various and multiple geographic locations.

        18.     The Underlying Lawsuits generally allege personal injury due to sexual abuse and

allege, inter alia, that BSA and BSA local councils were negligent in failing to prevent the

sexual abuse.

        19.     The Underlying Lawsuits contain allegations that plaintiffs suffered and continue

to suffer from bodily injury, including but not limited to severe and debilitating physical, mental

and emotional injury, pain and suffering, physical and emotional trauma, and present

psychological damage.

C.      BSA’s Coverage Dispute with Hartford Regarding the Underlying Lawsuits

        20.     Hartford issued several general liability and umbrella and/or excess liability

insurance policies to BSA in the schedule attached hereto as Exhibit A (collectively, the

“Hartford Policies”).

        21.     The Hartford primary insurance policies provide that Hartford will pay “all sums

that BSA is obligated to pay as damages because of personal injury [which includes bodily

injury] to which the insurance applies, caused by an occurrence.”

        22.     The Hartford primary insurance policies also provide that Hartford has a duty to

defend BSA in any suit alleging personal injury, and any defense costs incurred do not reduce

the limits of liability under the Hartford primary insurance policies.

        23.     The Harford excess policies similarly provide that Hartford will indemnify BSA

for all sums which BSA shall become legally obligated to pay as damages and expenses by

reason of liability because of personal injury (which includes bodily injury) caused by an

occurrence which takes place during the policy period anywhere in the world.




PLAINTIFFS’ ORIGINAL PETITION                                                                Page 4
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                  Page 20 of 82 PageID 66


       24.     The Hartford excess policies also provide that Hartford has an obligation to

reimburse BSA for any defense costs in connection with any suit alleging personal injury.

       25.     Several of the Underlying Lawsuits implicate coverage for years that Hartford

issued insurance coverage.

       26.     BSA timely provided Hartford with notice of each of the Underlying Lawsuits

that implicated a Hartford Policy.

       27.     Hartford has nevertheless refused and continues to refuse to satisfy its coverage

obligations, including by denying coverage for both defense costs and indemnity payments

associated with certain of the Underlying Lawsuits. Hartford has asserted several coverage

positions to BSA to deny that it owes an obligation to pay defense and indemnity payments for

the Underlying Lawsuits.

       28.     First, Hartford has taken the position that all the claims for sexual abuse alleged in

the multitude of Underlying Lawsuits throughout the country involving various victims are the

result of a single occurrence. Hartford asserts the injuries alleged in the Underlying Lawsuits

were caused by BSA’s failure to warn parents and guardians that Scouts might be abused. Based

on this one “occurrence” theory, Hartford contends that once a policy’s per-occurrence limits are

exhausted by any claim, it has no further responsibility under those policies for claims relating to

sexual abuse. Hartford has taken this position despite the fact that it is contrary to its policy

language and well-settled law.

       29.     Second, despite issuing certain policies of insurance to BSA and despite Hartford

having produced to BSA copies of said policies, Hartford has also taken the position that certain

policies have no force and effect, and do not exist. The policies, however, contain declarations




PLAINTIFFS’ ORIGINAL PETITION                                                                 Page 5
    Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                       Page 21 of 82 PageID 67


pages showing policy periods and limits of insurance, as well as policy jackets showing the

policy terms, conditions, and exclusions.

        30.      Third, several of the Hartford Policies either do not contain aggregate limits of

liability or contain aggregate limits of liability that are applicable only to products completed

operations liability or occupational diseases of employees of BSA.                    Harford nevertheless

contends these policies that include only aggregate limits for products completed operations or

occupational disease claims also contain aggregate limits for sexual abuse claims. Despite the

plain language of the policies, Hartford has taken the position that several of the policies with no

aggregate limits are exhausted.

        31.      Fourth, BSA renewed several of the Hartford Policies1                 so that the policies

covered two, separate years. Despite the payment of substantial premiums for those renewals,

Hartford has taken the position that only a single per occurrence limit of liability is available to

BSA for the two-year period.

        32.      Due to Hartford’s failure to pay amounts owed under the Hartford Policies, BSA

has incurred and will continue to incur defense costs to defend itself in the Underlying Lawsuits,

and BSA has made and will continue to make indemnity payments to settle the Underlying

Lawsuits, all while Hartford is obligated to provide coverage under its policies.

                                         V.       CAUSES OF ACTION

                                             COUNT ONE
                                         Declaratory Judgment

        33.      The foregoing allegations are incorporated herein by reference.

1
  Hartford primary policy, No. 10-CA-43303, policy period January 1, 1972 – January 1, 1973 was renewed to
extend through January 1, 1974; Hartford primary policy, No. 10-CA-43304, policy period January 1, 1972 –
January 1, 1973 was renewed to extend through January 1, 1974; Hartford primary policy, No. 10-CA-43324, policy
period January 1, 1974 – January 1, 1975 was renewed to extend through January 1, 1976; Hartford excess policy,
No. 10-HUA-43302, policy period January 1, 1972 – January 1, 1973 was renewed to extend through January 1,
1974.


PLAINTIFFS’ ORIGINAL PETITION                                                                           Page 6
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                 Page 22 of 82 PageID 68


          34.   BSA brings this action pursuant to TEX. CIV. PRAC. & REM. CODE §37.004.

          35.   BSA seeks a declaration that each sexual abuse claim against BSA constitutes an

“occurrence” under the Hartford Policies.

          36.   BSA seeks a declaration that each of the Hartford Policies are in full force and

effect.

          37.   BSA seeks a declaration that BSA’s renewal of certain Hartford Policies entitles it

to separate per-occurrence limits of liability for each year covered by the relevant Hartford

Policy.

          38.   BSA seeks a declaration that the Hartford Policies that do not contain an

aggregate limit or aggregate limits applicable only to products completed operations liability or

occupational disease are not and cannot be exhausted due to the payment of loss arising from

claims alleging personal injury.

          39.   BSA seeks a declaration that, pursuant to the terms of the Hartford Policies,

Hartford is obligated to pay and/or reimburse BSA for any ongoing defense costs incurred on

those Underlying Lawsuits that are pending.

          40.   An actual and justiciable controversy exists between BSA and Hartford regarding

the rights and obligations of BSA and Hartford and Hartford’s obligations under the Hartford

Policies, and a judicial declaration is necessary to determine BSA’s rights and Hartford’s duties

under the Hartford Policies.

                                         COUNT TWO
                                       Breach of Contract

          41.   The foregoing allegations are incorporated herein by reference.

          42.   The Hartford Policies are valid and enforceable contracts.

          43.   BSA has standing to pursue claims under the Hartford Policies.



PLAINTIFFS’ ORIGINAL PETITION                                                                Page 7
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                 Page 23 of 82 PageID 69


       44.     BSA has satisfied all conditions precedent under the Hartford Policies.

       45.     The Underlying Lawsuits allege bodily injury/personal injury occurring in whole

or in part during the periods of the Hartford Policies.

       46.     The terms of the Hartford Policies unambiguously require Hartford to defend and

indemnify BSA in the Underlying Lawsuits.

       47.     Alternatively, the terms of the Hartford Policies are ambiguous and must be

construed in favor of coverage for BSA.

       48.     Hartford has breached its contractual obligations under the Hartford Policies by,

among other things, refusing and failing to: (a) defend BSA and/or reimburse BSA for defense

costs it has incurred defending itself against the Underlying Lawsuits; and (b) indemnify BSA

for those settlement payments it has incurred for the Underlying Lawsuits in accordance with the

express terms of the Hartford Policies.

       49.     As a result of Hartford’s breach, BSA has sustained substantial damages.

                                      COUNT THREE
                   Violations of Chapter 542 of the TEXAS INSURANCE CODE

       50.     The foregoing allegations are incorporated herein by reference.

       51.     BSA’s claim for coverage includes a first-party claim.

       52.     Hartford’s delays and/or denials of coverage violate the Prompt Payment of

Claims statute in Chapter 542 of the Texas Insurance Code.

       53.     Chapter 542 provides that “if an insurer, after receiving all items, statements, and

forms reasonably requested and required under Section 542.055, delays payment of the claim,. . .

the insurer shall pay damages and other items as provided by Section 542.060.” TEX. INS.

CODE § 542.058.




PLAINTIFFS’ ORIGINAL PETITION                                                                Page 8
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                  Page 24 of 82 PageID 70


          54.   Hartford has received all items, statements and forms reasonably requested and

required under Section 542.055 or, alternatively, in light of Hartford’s denial of coverage, BSA

was not required to submit such items, statements and forms.

          55.   Hartford has nonetheless refused to pay amounts that are clearly covered under

the Hartford Policies.

          56.   In refusing, failing and delaying payment of BSA’s defense costs in connection

with the Underlying Lawsuits, Hartford has violated Chapter 542 of the Texas Insurance Code.

          57.   As a consequence of its statutory violation, Hartford is liable to pay BSA, in

addition to the amount of its insurance claim, interest on the amount of its claim at the rate of 18

percent per annum, together with reasonable attorneys’ fees.             See TEX. INS. CODE

Sec. 542.060.

                                         COUNT FOUR
                                         Attorneys’ Fees

          58.   The foregoing allegations are incorporated herein by reference.

          59.   Due to the actions of the Hartford, BSA has been required to retain the services of

the law firm of Haynes and Boone, LLP of Dallas, Texas. BSA has agreed to pay Haynes and

Boone, LLP a reasonable fee for its services necessarily rendered and to be rendered in this

action.

          60.   Pursuant to §§ 37.009 and 38.001 of the Texas Civil Practices & Remedies Code

and Chapters 541 and 542 of the Texas Insurance Code, BSA is entitled to an award of

reasonable attorneys’ fees against Hartford in an amount to be established at trial.

                    NOTICE OF INTENT TO PURSUE CLAIM UNDER
                    CHAPTER 541 OF THE TEXAS INSURANCE CODE

          61.   The foregoing allegations are incorporated herein by reference.




PLAINTIFFS’ ORIGINAL PETITION                                                                 Page 9
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                Page 25 of 82 PageID 71


       62.     Pursuant to § 541.154 of the Texas Insurance Code, BSA hereby provides notice

of its intent to pursue a claim against Hartford under § 541.151 of the Texas Insurance Code by

amending this suit after 60 days.

       63.     By, among other things, taking positions as outlined in ¶¶ 29-31, Hartford has

engaged in unfair or deceptive acts or practices as defined by Section 541.061 of the Texas

Insurance Code. Hartford has violated Section 541.061 of the Texas Insurance Code by making

misrepresentations of the insurance policy through one or more of the following acts: (1) making

untrue statements of material fact, (2) failing to state a material fact necessary to make other

statements made not misleading, considering the circumstances under which the statements were

made, (3) making a statement in a manner that would mislead a reasonably prudent person to the

false conclusion of material fact, and (4) making a material misstatement of law.

       64.     By, among other things, taking positions as outlined in ¶¶ 29-31, Hartford has

violated Section 541.060(1) of the Texas Insurance Code by misrepresenting a material fact or

policy provision relating to coverage at issue.

       65.     Hartford has violated Section 541.060(2) of the Texas Insurance Code by refusing

coverage for the Underlying Lawsuits when its liability was reasonably clear.

       66.     Hartford has violated Section 541.060(3) of the Texas Insurance Code by denying

coverage for the Underlying Lawsuits without providing any factual or legal basis for such an

assertion.

       67.     Hartford has violated Section 541.060(7) of the Texas Insurance Code by refusing

coverage for the Underlying Lawsuits without conducting a reasonable investigation with respect

to the Underlying Lawsuits.




PLAINTIFFS’ ORIGINAL PETITION                                                            Page 10
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                Page 26 of 82 PageID 72


       68.    As a result of Hartford’s conduct, BSA has suffered substantial damages in an

amount not less than $13.5 million, as well as attorneys’ fees in an amount not less than

$100,000.

       69.    Hartford knowingly committed one or more of the violations referenced above

and thus BSA seeks, in addition to actual damages, court costs, and attorneys’ fees, an amount

not to exceed three times the amount of actual damages.

                                      VI.     JURY DEMAND

       70.    BSA hereby requests a jury trial pursuant to Tex. R. Civ. P. 216(a).

                                       VII.   PRAYER

       WHEREFORE, BSA respectfully prays that this Court grant it the following relief:

       a.     Declaratory Judgment that each sexual abuse claim against BSA constitutes an
              “occurrence” under the Hartford Policies;

       b.     Declaratory Judgment that each of the Hartford Policies are in full force and
              effect;

       c.     Declaratory Judgment that each Hartford Policy has a separate per-occurrence
              limit of liability available for each policy period;

       d.     Declaratory Judgment that the Hartford Policies that do not contain an aggregate
              limit or aggregate limits applicable only to products completed operations liability
              or occupational disease are not and cannot be exhausted due to the payment of
              loss arising from claims alleging personal injury;

       e.     Declaratory Judgment that Hartford is obligated to pay and/or reimburse BSA for
              any defense costs incurred on those Underlying Lawsuits that are ongoing
              pursuant to the terms of the Hartford Policies;

       f.     Judgment awarding BSA all damages sustained as a result of Hartford’s breach of
              contract;

       g.     Judgment awarding BSA actual and treble damages resulting from Hartford’s
              violations of Chapters 541 and/or 542 of the Texas Insurance Code;

       h.     Judgment awarding BSA all reasonable and necessary attorneys’ fees and
              expenses incurred in this matter against Hartford under Chapter 37 of the Texas




PLAINTIFFS’ ORIGINAL PETITION                                                             Page 11
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                       Page 27 of 82 PageID 73


            Civil Practice   &
                            Remedies, Chapter 38 0f the Texas Civil Practice & Remedies
            Code, Chapter 542, and/or Chapters 541 0fthe Texas Insurance Code;

      i.    Judgment awarding     BSA   pre-judgment and post-judgment interest as allowed by
            law;


      j.    Judgment awarding     BSA all costs    0f court; and

      k.    Any and all   other relief to Which   BSA may be entitled.


                                            Respectfully submitted,


                                            /s/   Ernest Martin,   Jr.

                                            Ernest Martin,   Jr.

                                            State Bar N0. 13063300
                                            ernestmartin@havnesb00ne.com
                                            Carla Green
                                            State Bar No. 24097762
                                            car]agreenthaynesboone£0m
                                            HAYNES AND BOONE,                L.L.P.
                                            2323 Victory Ave., Suite 700
                                            Dallas, Texas 75219
                                            Telephone:     (214) 65 1 -5000
                                            Telecopier:      (214) 65 1-5940


                                            Adrian Azer*
                                            *pro hac vice application pending


                                            ATTORNEYS FOR PLAINTIFFS BOY SCOUTS
                                            OF AMERICA, CONNECTICUT YANKEE
                                            COUNCIL, SPIRIT OF ADVENTURE COUNCIL,
                                            ALOHA COUNCIL, CASCADE PACIFIC
                                            COUNCIL




PLAINTIFFS’ ORIGINAL PETITION                                                               Page 12
      Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 28 of 82 PageID 74


                                              Exhibit   A
                                    The Hartford        Policies


            Insurer         I
                                          Policy No.               I
                                                                                Effective Dates
                                              1971-72
The Hartford Accident and       10CA433   1   5 (primary)              09/01/1972   -   01/01/1972
Indemnity Co.
The Hartford Accident and       10HUA43300       (excess)              05/01/1971   —   05/01/1972
Indemnity C0.
                                              1972-73
The Hartford Accident and       10CA43303 (primary)                    01/01/1972   -   01/01/1973
Indemnity Co.                                                          (extended an additional year)
The Hartford Accident and       10CA43304      (primary)               01/01/1972   -   01/01/1973
Indemnity C0.                                                          (extended an additional year)
The Hartford Accident and       10HUA43301       (excess)              01/01/1972   -   01/01/1973
Indemnity Co.
The Hartford Accident and       10HUA43302       (excess)              01/01/1972   -   01/01/1973
Indemnity Co.                                                          (extended an additional year)
The Hartford Accident and       10HUA43303       (excess)              05/01/1972   -   05/01/1973
Indemnity Co.                                                          (extended an additional year)
                                              1973-74
The Hartford Accident and       10CA43303 (primary)                    01/01/1973   -   ()1/01/1974
Indemnity Co.
The Hartford Accident and       10CA43304      (primary)               01/01/1973   -   01/01/1974
Indemnity Co.
The Hartford Accident and       lOHUA43302       (excess)              01/01/1973   -   01/01/1974
Indemnity Co.
The Hartford Accident and       10HUA43303       (excess)              05/01/1973   -   05/01/1974
Indemnity Co.
                                              1974-75
The Hartford Accident and       10CA43329      (primary)               01/01/1974   -   01/01/1975
Indemnity C0.
The Hartford Accident and       10CA43324      (primary)               01/01/1974   -   01/01/1975
Indemnity Co.
The Hartford Accident and       10HUA43331       (excess)              01/01/1974   -   01/01/1975
Indemnity Co.
The Hartford Accident and       lOHUA43335       (excess)              05/01/1974   -   05/01/1975
Indemnity Co.
                                              1975-76
The Hartford Accident and       10CA43342E       (primary)             01/01/1975   -   01/01/1976
Indemnity Co.
                                              1978-79
First State Insurance Co.   I
                                908954 (excess)                    I
                                                                       01/01/1978 i 01/01/1979
                                              1979-80
First State Insurance Co.   |
                                927616 (excess)                    |01/01/1979 i 01/01/1980




   PLAINTIFFS' ORIGINAL PETITION                                        EXHIBIT A                     Page 13
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 29 of 82 PageID 75




                             TAB 3
                                                                                                                                                                                                                       FILED
                                                                                                                                                                                                           DALLAS COUNTY
                                                                                                                                                                                                            6/5/2018 3:51 PM
                      Case 3:19-cv-01318-B Document  1-5 INFORMATION
                                              CIVIL CASE  Filed 05/31/19SHEET
                                                                           Page 30 of 82                                                                                                      PageID 76       FELICIA PITRE
                                           DC-18-07313                                                                                                                                         Marissa Pittman
                                                                                                                                                                                                           DISTRICT CLERK
                CAUSE NUMBER (FOR CLERK
                             (FDR CL         0A1 I'.}:
                                     ERK USE ONL Y): _ __ _ _ _ _ _ _ _ _ _ _ _ _ COURT (FOR
                                                                                        (Fan CLERK USE ONLY)
                                                                                                         : y): - - - - - - - - - - -
                                                                                                       ONL
                                         BO   scams
                                         BovY SCOU
                                              ERICATS
                                                   , CONNEC
                                                      OF
                                                      0F AM TICUT CONNECTICUT Y
                                                         AMERICA‘               ANKEE COUN
                                                                              VANKEE       CIL. SPIRIT 0F
                                                                                      COUNCIL          OF ADVENTURE
                                                                                                          ADVENTURE COUNCIL
                                                                                                                    COUNCIL,
                  STYLED _ _AALOHA
                               _L
                                N
                                oc.,.
                                  _N
                                  _o
                                   _TO_H_A_c_o
                                     _R
                                     _H
                                     _N
                                      1
                                      _
                                      _T
                                      _c
                                      _1
                                      L_
                                      u_
                                       _D
                                       _E
                                        _A
                                        _1
                                        _
                                        cN
                                         v_   COUNCIL.
                                         c-,--,
                                          _H
                                           _A
                                           _F
                                            os..,
                                               ,..
                                               _u_
                                                A
                                                s_
                                                 _Rc,_
                                                    _T
                                                     ANc..,1_L,....CASCADE
                                                                        DE   PACIHC
                                                                        ,... PA_c,..
                                                                                  1_1_ c_o N_c_ vs_.THE HARTFORD
                                                                                       COUNC‘L                ,...
                                                                                                               Fo     ACCIDENT
                                                                                                                      Ac  0E   AND
                                                                                                                                ,... INDEMNmr     Tv cu,.. _
                                                                                                                                         .,..EM _1.,.      FFIRST
                                                                                                                                                             lR.,.sT
                                                                                                                                                                u
                                                                                                                                                                A_N
                                                                                                                                                                  _
                                                                                                                                                                  T_s
                                                                                                                                                                   -T
                                                                                                                                                                    _  STATE
                                                                                                                                                                    o--=s
                                                                                                                                                                      EN_,... _1INSURANCE
                                                                                                                                                                         c_       :-=-
                                                                                                                                                                                     RA E_c  co,...- - - - - - - - - - -
                                                                                                                                                              7
                                               (e.g
                                               (c,g., ., Jolm
                                                          John Smith v.     v. All
                                                                               All American Insurance
                                                                                              Insurance Co
                                                                                                         Co;; In
                                                                                                              ln rerc Mary Ann Jones:
                                                                                                                               Jones: Jn  lu the
                                                                                                                                              [he Mauerofthe
                                                                                                                                                   Mailer oflhe Estale  Eslalc ofochmge
                                                                                                                                                                                    George Jac kson)
                                                                                                                                                                                            Jackson)
  A civil
     civil case
           case infonnation
                  information sheet
                              sheet must   mus‘ be      be completed and submined     submitted when an   an original
                                                                                                              original petition
                                                                                                                         peliﬁon or  or application
                                                                                                                                        application is     is filed
                                                                                                                                                                ﬁled to     to initiate
                                                                                                                                                                               initiate aa new civil,
                                                                                                                                                                                                  civil, family
                                                                                                                                                                                                         family law, probate, or
                                                                                                                                                                                                                law, probate, or mental
                                                                                                                                                                                                                                 mental
  health
  health case or01' when a  post-judgment petition
                          a post-judgmenl                  petition for        modification or
                                                                        for modiﬁcalion        0r motion
                                                                                                  motion for       enforcement is
                                                                                                            for cnforccmcm         is filed
                                                                                                                                      ﬁled in  in aa family
                                                                                                                                                      family Jaw  law case. case. The infonnation
                                                                                                                                                                                         infonnalion should
                                                                                                                                                                                                         should be
                                                                                                                                                                                                                bc the
                                                                                                                                                                                                                   the best
                                                                                                                                                                                                                       best available
                                                                                                                                                                                                                            available at
                                                                                                                                                                                                                                      at
  the time
  the n'me of  filino
            offih'ng.         ....
  I.
  l. Contact information
             information for oerson comoletin!!
                         for person completing case
                                                case information
                                                     information sheet:
                                                                 sheet:                                         Na mes of
                                                                                                                Names  of parties
                                                                                                                          parties in
                                                                                                                                  in case:
                                                                                                                                     case:                                      Person or
                                                                                                                                                                                       0r entity
                                                                                                                                                                                          entitv comnletin!!
                                                                                                                                                                                                 completing sheet
                                                                                                                                                                                                             sheet is:
                                                                                                                                                                                                                   is:

                                                                                                                                                                             ~Anome
                                                                                                                                                                             EAnomeyy for
                                                                                                                                                                                      rm Plaintifti'Petitioner
                                                                                                                                                                                          PIaimiH/Peuuoncr
  Name:
  Name:                                                   Email:
                                                          Email:                                                Plainti ff(s )/ Petitioner( s):
                                                                                                                Plaimlfﬁs)/Petilioncr(s):                                    Dl’m
                                                                                                                                                                             D  Pro Se Plaintiff/Petitioner
                                                                                                                                                                                        Plaintiff/Petitioner
                                                                                                                                                                             D  Title IV-D
                                                                                                                                                                             D'I‘ille [V-D Agency
                                                                                                                                                                                            Agency
  Ernest
  Eme51 Martin, Jr. - Haynes
         Mamn‘        Haynes and
                      -
                             and Boone.
                                 Boone. LLP
                                        LLP                ernestmartin@haynesboone.com
                                                           erneszmema@haynesboonewn                              BOY
                                                                                                                   , KC
                                                                                                                 30v  SCOUT
                                                                                                                       OSUNN
                                                                                                                          T
                                                                                                                          NC
                                                                                                                           RY OF
                                                                                                                      scouvs  or AME ICA. CO
                                                                                                                                 AMEthA       ECTIC   AN EE COUNCIL
                                                                                                                                          coNNECTIcuTVANKEE       IL
                Jr.
                                                                                                                                                                             Dome“
                                                                                                                                                                             D  Other:
                                                                                                                 SPIRfT
                                                                                                                 SPIR‘T     ADVENTURE
                                                                                                                         OF AD
                                                                                                                     IL VENTURE
                                                                                                                        OF  U            ALOHA ALOHA CO
                                                                                                                                      COUNCIL
                                                                                                                                COUNCIL.             COUNCIL
                                                                                                                                                        NC

  Address:
  Address:                                                Telephone:
                                                          Telephone:                                             cAscAoE
                                                                                                                 CASCADE
                                                                                                                       NCIL
                                                                                                                         PAC
                                                                                                                         IFIC C
                                                                                                                         PAC‘FIC  OU
                                                                                                                                 COUNCIL

                                                                                                                                                                             Additional Panies
                                                                                                                                                                             Additional Parties in
                                                                                                                                                                                                in Child Support Case:
                                                                                                                                                                                                   Child Support Case:
  2323 d
  2323 Vk:tory
       eory Avenu.
               Avenu‘ Sune700
                      Suite 700                            -214-651 50{)0
                                                            214-651-5000


                                                                                                                Defendant(s)/Respondent(s):
                                                                                                                Dcfendam(s)/Rcspondcm(s):                                    C ustodial Parent:
                                                                                                                                                                             Custodial  Parent:
 C ity/State
       /Z     ip:
 City/State/Zip:                                          Fax:
                                                          Fax:

  Dallas.
  Dallas T~
           W                                               214-651-5490
                                                           2145515490
                                                                                                                     HARTFORD
                                                                                                                 THE H
                                                                                                                 THE                    AND INDEMNITY CO ..
                                                                                                                       ARTFORD ACCIDENT AND

                                                                                                                                                                             Non-Custodial Parent:
                                                                                                                                                                             Non-Cusmdial  Parent:




  ~,l,w
                                                                                                                 FIRST
                                                                                                                 FmswNCE
                                                                                                                       STATE msunmca
                                                                                                                         CO IN SURA        co
                                                          State
                                                          Stale Bar No:
                                                                                                                                                                             Presumed Fa
                                                                                                                                                                             Presumed    th er:
                                                                                                                                                                                      Fathcr:


                                     I
                                          -                13063300
                                                           13063300

                                                                                                                (Attach
                                                                                                                [Auach additional page as
                                                                                                                        adduional page    necessary m
                                                                                                                                       a; mega.)    10 list
                                                                                                                                                       nu all
                                                                                                                                                            an panies]
                                                                                                                                                               pames]

  2.
  2. Indicate case tyoc,
     Indicate case    h r6r
                   tvpc,   Identify
                             identify the
                                      Ihe most
                                          mosl imoortant
                                               imponant issue
                                                         issue in
                                                               in the
                                                                  the case
                                                                      case (select
                                                                           (selert 011/v I) :
                                                                                   only l):
                         lK /        v
                                     ~
                                                  Ci11il
                                                  Civil                                                                                                                 Family Law
                                                                                                                                                                               Law
                                                                                                                                                                                Post-judgment
                                                                                                                                                                                Posl-judgmem Actions
                                                                                                                                                                                                 Actions
            Contract                                     lniu1·y
                                                         lnjun oror Dama!!e
                                                                    Damage                                   Real
                                                                                                             Real Prooertv
                                                                                                                   Properlv                        Marria!!e
                                                                                                                                                   Marriage Relationshio
                                                                                                                                                             Relationship          (non-Title
                                                                                                                                                                                   (non-Title 1\1-0)
                                                                                                                                                                                                lV-D)
 Debt/Contract
 DebI/Conlr-am                                     D  Assault/Batte1y
                                                   DAssault/Bancry                                     D  Emmem Domain/
                                                                                                       DEminent                                   D Annulment
                                                                                                                                                  DAnnulment                  D Enforcement
                                                                                                                                                                              DEnforccmem
    D Consumer/DTPA
    U(‘onsumer/DTPA                                D  Construction
                                                   B(“onslruction                                         Condemnation
                                                                                                          Condemnation                            D  Declare Maniage
                                                                                                                                                  DDcclurc   Man'iagc Void    DModification-Custody
                                                                                                                                                                              DMOdiﬁcalion—Custody
    DDebt/Contract
    DDebl/Comracl                                  DDefamation
                                                   DDefamaliun                                         DPattition
                                                                                                       DPam‘tion                                  Divorce
                                                                                                                                                  Dzvorcv                     DModification-
                                                                                                                                                                              DModiﬁcanon—Other  Other
    D Fraud/Misrepresentation
    DFI'aud/Misrcpresemalion                       Ma/practice
                                                   Mulpmc'licc                                         DQuiet
                                                                                                       DQuiel Title
                                                                                                               Title                                DWith Children
                                                                                                                                                             Children                 Title
                                                                                                                                                                                      Title l[v_D
                                                                                                                                                                                              \'-0
    DOther Debt/Contract:
            Debl/(‘ontract:                           DAccounting
                                                      DAccoummg                                        DTrespass
                                                                                                       DTI‘espass to
                                                                                                                   10 Try
                                                                                                                      'l'ry Title
                                                                                                                             itle
                                                                                                                                  'l
                                                                                                                                                     DNO Children
                                                                                                                                                    DNo    Children           D Enforcement/Modification
                                                                                                                                                                              DEnforcemcm/Modimam“
                                                      DLegal                                           D Other Propeny:
                                                                                                       DOlher  Properly:                                                      DPatcmity
                                                                                                                                                                              Dpalcmﬂy
 Foreclosure                                         DMedical
 Foreclosure
    DHome
    DHomc Equ1ty-Exped11ed
             EquityiExpedned                         D
                                                      DMedicaI
                                                        Other Professional
                                                      Dowel    Professional
                                                                                                                                                                              DReciprocals    D
                                                                                                                                                                                Reciprocals (UIFSA)
                                                                                                                                                                                             (U FSA)                  |




                                                                                                                                                                              D Support Order
                                                                                                                                                                              Dsummn    order
    DOther
    DOthcr Foreclosure
             Foreclosure                                Liability:
                                                        Liabillty:
                                                                                                           Related to
                                                                                                                    to Criminal
                                                                                                                       Criminal
 DFranchise
 Dhamhise
 ~In suran ce
 Elnsummc
 D Landlord/Tenant
 Dmnmmd/Tcnam
                                                   DMWC,“
                                                   D Motor Vehicle Accident
                                                   D  Premises
                                                   DPI-emiscs
                                                                                                                 Matters
                                                                                                                 Matters
                                                                                                       DExpunction
                                                                                                       DExpunCIion                                 D
                                                                                                                                                       Other
                                                                                                                                                       Other Family
                                                                                                                                                              Family Law
                                                                                                                                                      Enforce Foreign
                                                                                                                                                    DEnforcc   Foreign                        D
                                                                                                                                                                                               Pa1·ent-Child Rclationshio
                                                                                                                                                                                               Parem-Child     Relationship
                                                                                                                                                                                                Adoption/ Adoption wuh
                                                                                                                                                                                              DAdopuon/Adopnon         with
 D Non-Competition
 DNamcmnpe‘mon                                     Product
                                                   prom,” liability
                                                            11am”),                                    DJudgment
                                                                                                       DJudgmenl Nisi
                                                                                                                    NiSI                               Judgment                                 Te1111inat1on
                                                                                                                                                                                                Teunmauon
 D Paitnership
 Dpanncrsmp                                          DAsbestos/Silica
                                                     DAsbeslos/smca                                    DNon-Disclosure                             0Habeas
                                                                                                                                                    Dliabeas Corpus                           D Child Protection
                                                                                                                                                                                              DChxld   Plolccuon
 D Other Contract:
 Dome.»  Comma;                                      DOther
                                                     Dome,- Product
                                                               producl Liability
                                                                       Liablmy                         D Seizure/ Forfeiture
                                                                                                       DSelzum/Fort‘cnurc                          0DNamc
                                                                                                                                                      Name Change                                ld
                                                                                                                                                                                              DChi
                                                                                                                                                                                              DChlld   Support
                                                                                                                                                                                                       Suppon
                                                         List Product:
                                                         [jg product;                                  D Writ of
                                                                                                       DWrit   of Habeas
                                                                                                                  Habeas Corpus-
                                                                                                                          Corpusi                  D  Protective Order
                                                                                                                                                    Dl’mleclivc  Order                        D Custody OJ
                                                                                                                                                                                              DCuslody    m Visitation
                                                                                                                                                                                                             Visitation
                                                                                                          Pre-indictment
                                                                                                          Prc-indictmcm                            D  Removal of
                                                                                                                                                    DRemova!    0f Disabilities
                                                                                                                                                                   Disabilincs                DGestational    Parenting
                                                                                                                                                                                              UGcsmuonal Paremmg
                                                   Domef
                                                   D Other Injury
                                                           [njmy or  Damage:
                                                                  or Damage;                           D Other:
                                                                                                       DOLher:                                         of Minority
                                                                                                                                                       of Minority                            D Grandparem Access
                                                                                                                                                                                              DGxandparcm      Access
                                                                                                                                                   DOther:
                                                                                                                                                    DOlher:                                   DParentage/
                                                                                                                                                                                                        temiPa
                                                                                                                                                                                              DParcnlagel‘Palemny   ty
                                                                                                                                                                                              D
                                                                                                                                                                                              DTermination
                                                                                                                                                                                                 Termmauon of  of Parental



 D     ‘    ‘
                Emoloyment
                E-mppyment
 D Discrimination
   Discrimination                                   D          r


                                                    DAdministrati
                                                                   .


                                                                  ve Appeal
                                                      Administranve  Appeal
                                                                            I
                                                                                                 e
                                                                                                 l
                                                                                       Other C ivil
                                                                                                   ‘    .




                                                                                                                      >


                                                                                                       DLawyer Discipline
                                                                                                                  Dlscmhne
                                                                                                                          I   >
                                                                                                                                                                                                 Rights
                                                                                                                                                                                                 Rxghls
                                                                                                                                                                                              Dom“ Pment-Chtld:
                                                                                                                                                                                              DOther   Palemfhlld
                                                                                                                                                                                                                  Paxenlal




 D
 D Retaliation
   Re‘alialion                                      D Antitrust/Unfair
                                                    DAntilrust/Unfaxr                                  D  Perperuate Testimony
                                                                                                       DPcrpetuale   Teslimony
 DTcnnination                                          Competition
                                                       Competition                                     D securities/Stock
                                                                                                       DSecurities/Slock
 DWorkers'
 DWorkers’ Compensation                             DCode Violations
                                                             Violatinns                                D T011ious lntc1ferencc
                                                                                                       DTonious    Interference
 DOther Employment:
          Employment                                D  Forcign Judgment
                                                    DForcign   Judgment                                D Other:
                                                                                                       DOlher:
                                                    Dlntellectual
                                                    Dlmelleclual Prope1  ty
                                                                   Property



                Tax                                                                                                       Probate & Mental Health
   DTax Appraisal
         Appraisal                                  Probote!Wi//sl l111estate Adminis/mlian
                                                    Probate/Wills/Inlemme     Administration                                        DGuardianship-Adult
                                                                                                                                    DGuardianshipiAduIt
   D Tax Delinquency
   DTax   Delinquency                                  D Dependent Administration
                                                       DDepcndent  Adlmnistralion                                                   DGuardianship-Minor
                                                                                                                                    DGualdianshipiMinor
   D OtherTax
   DOthL-I Tax                                         Dlndependent
                                                       Dlndependem Administration
                                                                     Administration                                                 D Mental Health
                                                                                                                                    DMenLal  Health
                                                       DOther Estate
                                                       DOlhcr Estate Proceedings
                                                                     Proceedings                                                    Oother:
                                                                                                                                    DOLhel':


 3.
 3. Indicate  orocedure or
    Indicate procedure  or remedy,
                           remedv, ifif applicable
                                        applicable (mar
                                                   (may select
                                                        select m ore tha11
                                                               more  thanI) :l):
   DAppeal from
              ﬁ'om Municipal or Justice (‘oun
                             or Justice Court                D  Declaratory Judgment
                                                             DDeclaratory      Judgment                                                                       D  Prejudgment Remedy
                                                                                                                                                              DPrejudgmcm
  DArbitration-related
  DArbhrationvrelaled                                        DGamishment                                                                                      D
                                                                                                                                                              D Protective
                                                                                                                                                                 Protective Order
                                                                                                                                                                            Order
  D  Anachment
  DAnachmem                                                  D  lntcrpleader
                                                             Dlmcrplcadcr                                                                                     D
                                                                                                                                                              DReceiver
                                                                                                                                                                 Receiver
  D
  DB“!Bill of Review                                         DLicense                                                                                         D Sequestration
                                                                                                                                                              DSequeslration
  DCertiorari
  DCeniorari                                                 D  Mandamus
                                                             DMandamus                                                                                        DTemporary
                                                                                                                                                              D'I‘emporary Restraining
                                                                                                                                                                             Restraining Order/Injunction
                                                                                                                                                                                         Order/lnjunction
  D  Class Action
  DClass    Action                                           D  rost-judgment
                                                             DPost-Judgmcm                                                                                    DTumover
 4. Indicate
 4. Indicate dama2es
               damages soul'ht
                           sought ldo
                                    (d0 11ot
                                         m)! select
                                             select if it is
                                                     ifit is ajamily
                                                             a familr law  case):
                                                                      Iuw case):
  D   Less than
  DLess    than $S I 00,000,
                     00,000, including
                          I   including damages of  of any
                                                        any kind,
                                                             kind, penalties,
                                                                   penalties, costs,
                                                                              cosvs, expenses, pre-judgment interest,
                                                                                     expenses, pre-judgmem  interest, and
                                                                                                                      and attorney fees
                                                                                                                          attorney fees
  D
  DLess    than $$100,000
      Less than    100,000 and
                             and non-monetary
                                  non-monelary relief
                                                   relief
  Dover$
  DOver $100,I00, 000
                   000 but
                        but not
                             nol more than
                                        than $200,000
                                              $200,000
  Dover
  DOVCI‘ $200,000
            $200,000 butbut not
                            not more than    SI ,000,000
                                       than $1,000,000
  Iii Over $1
_E0ver      s ,000,000
              900,000
                1




                                                                                                                                                                                                                          Rev 2113
                                                                                                                                                                                                                              2/13
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 31 of 82 PageID 77




                             TAB 4
                                                                                                                                                                                      FILED
                                                                                                                                                                          DALLAS COUNTY
                                                                                                                                                                          6/19/2018 2:42 PM
                       Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                     Page 32 of 82 PageID 78                                          FELICIA PITRE
                                                                                                                                                                          DISTRICT CLERK
                                                                                                                                                                       Daniel Macias


FORM              CITATION
     N0. 353-3 -- CITATION
FORM NO.                                                                                                                                           ESERVE
                                                                                                                                                   ESERVE

THE STATE
THE       OF TEXAS
    STATE OF TEXAS                                                                                                                                CITATION

To: First State Insurance Co.
     BY SERVING             AGENT CT
                 REGISTERED AGENT
        SERVING REGISTERED           CORPORATION SYSTEM
                                  CT CORPORATION SYSTEM                                                                                          DC-18-07313
          BRYAN STREET
     1999 BRYAN STREET SUITE 900
     DALLAS  TX 75201-3136
     DALLAS TX  75201-3136

                                                                                                                                          Boy Scouts
                                                                                                                                              Scouts of America et
                                                                                                                                                                et at
                                                                                                                                                                   al
GREETINGS:
                                                                                                                                                        vs.
You have been
           been sued.
                 sued. You may employ an attorney.
                                               attorney. If   you or
                                                           lfyou   or your
                                                                      your attorney     not file
                                                                           attorney do not  ﬁle aa written
                                                                                                   written
                                                                                                                                   The Hartford Accident and Indemnity Co.,
answer with
        with the
              the clerk
                  clerk who issued
                              issued this
                                     this citation
                                          citation by
                                                   by  10
                                                       IO  o'clock
                                                           o'clock  a.m.
                                                                    a.m. of the
                                                                         ofthe  Monday    next
                                                                                          next following
                                                                                               following   the
                                                                                                           the
                                                                                                                                                       etal
                                                                                                                                                       et al
expiration of
expiration    t\venty days
           oftwenty     days after
                             aﬁer you
                                   you  were  served
                                              served  this
                                                      this  citation
                                                            citation and
                                                                     and  petition,
                                                                          petition, a
                                                                                    a default judgment
                                                                                      defaultjudgnent     may  be
                                                                                                               be
taken
taken against
      against you.
              you.   Your  answer  should
                                   should  be  addressed
                                               addressed   to
                                                           to  the
                                                               the clerk
                                                                   clerk of the
                                                                         ofthe  95tb
                                                                                95th  District
                                                                                      District Court   at
                                                                                                       at 600
Commerce Street,
            Street, Ste.
                    Ste. 101,
                         101, Dallas,
                              Dallas, Texas 75202.
                                                                                                                                               ISSUED THIS
                                                                                                                                           15th
                                                                                                                                           15th day
                                                                                                                                                day of June, 2018
                                                                                                                                                    ofJune,
Said
Said Plaintiff
     Plaintiff being
               being Boy Scouts
                         Scouts of
                                of America, Connecticut
                                            Connecticut Yankee Council,
                                                               Council, Spirit
                                                                        Spirit of
                                                                               of Adventure
Council, Aloha Council,
Council,       Council, and Cascade Pacific Council
                                    Paciﬁc Council
                                                                                                                                                FELICIA PITRE
                                                                                                                                              Clerk District
                                                                                                                                                    District Courts,
Filed
Filed in
      in said
         said Court
              Court 5th day of
                    5th day of June,
                               June, 2018 against
                                          against
                                                                                                                                              Dallas County, Texas
                                                                                                                                              Dallas County,

The Hartford Accident and Indemnity Co., First State
                                    Co., First State Insurance Co.


For Suit,                                                                                                                               By:
                                                                                                                                        By:   TERESA JONES, Deputy
For Suit, said
            suit
            suit being
          said   being numbered DC-18-07313.
                                  0618-07313, the     nature of which
                                                  the nature    which demand is
                                                                             is as
                                                                                as follows:
                                                                                   follows:
Suit
Suit on INSURANCE etc.etc. as
                           as shown on said
                                       said petition, a copy
                                            petition, a copy of which accompanies  this citation.
                                                                      accompanies this  citation. If this
                                                                                                  lfthis
citation
citation   is
           is not served, it shall
                  served, it shall be returned
                                      returned unexecuted.
                                                                                                                                              Attorney
                                                                                                                                              Attorney for Plaintiff
                                                                                                                                                       for Plaintiff
                                                                                                                                              ERNEST MARTIN Jr.
                                                                                                                                                            Jr.
WITNESS: FELICIA PITRE, Clerk
                            Clerk of the  District Courts of
                                      the District         of Dallas,
                                                              Dallas, County Texas.
                                                                             Texas.
                                                                                                                                        HAYNES AND BOONE, L.L.P.
Given under my hand and the
                        the Seal of said
                            Seal of      Court at
                                    said Court  at office this 15th
                                                   ofﬁce this       day of
                                                               15th day    June, 20l8.
                                                                        ofJune,  2018.
                                                                                                                                         2323 Victory
                                                                                                                                              Victory Ave.,
                                                                                                                                                      Ave., Suite
                                                                                                                                                            Suite 700
                                                                                                                                              DALLAS TX 75219
ATTEST:
ATTEST: FELICIA
        FELICIA PITRE,
                PITRE, Clerk
                       Clerk ofthe
                             ofthe District
                                   District Courts
                                            Courts ofDallas,
                                                   of Dallas, County,
                                                              County, Texas
                                                                      Texas                          ^xunili///.
                                                                                                    “‘mumml                                     214-651-5000
                                                                                                                                                2 14-651-5000
                                                                                                               7/
                                       /s/Teresa
                                       Isl Teresa Jones                                    \\\\
                                                                                                         D A [l    l”,
                           By.
                           By                                                  Deputy 3&0}. """"" “(”14
                                                                             ,.Deputy
                                  TERESA JONES                                         s §.~‘                     '30,       a
                                                                                      :a       .‘
                                                                                                                       .
                                                                                                                        z    t_-

                                                                                      E ‘-'E                           E-' =
                                                                                      =                                '~*   =
                                                                                      v r—
                                                                                       ’ a /
                                                                                               ‘
                                                                                               ’.

                                                                                                    -.    N ~z    .-
                                                                                                                    .'
                                                                                                                                      DALLAS COUNTY
                                                                                                                                      DALLAS          COUNTY
                                                                                       2’, ’{f- ..... '36-” §
                                                                                                                                        SERVICE FEES
                                                                                         X'O'"*"V
                                                                                         ,6 ,0
                                                                                           I’l/   i S s
                                                                                                         .....

                                                                                                                  \\\\
#                                                                                                    ’llnnnu\\\“
                                                                                                                                              NOT
                                                                                                                                              NOT PAID
          Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19 Page 33 of 82 PageID 79
                                                     CAUSE NO. DC-18-07313
                                               DC-18-07313
                                                     CAUSE

                   0F AMERICA,
       BOY SCOUTS OF                                                  §§                                 IN THE          COURT
                                                                                                            THE DISTRICT COURT
       CONNECTICUT YANKEE COUNCIL,                                     §
       SPIRIT OF ADVENTURE COUNCIL,                                    §
       ALOHA COUNCIL, CASCADE PACIFIC                                  §
       COUNCIL                                                         §
                    PIaintifr(s),
                    Plaintifﬂs),                                       §
       VS.                                                             §
                                                                      ”mammmwwww



                                                                                                         95TH JUDICIAL DISTRICT
                                                                       §
       THE HARTFORD ACCIDENT AND                                       §
       INDEMNITY CO., FIRST STATE                                      §
       INSURANCE CO.
                 C0.                                                   §
                   Defendant(s).
                   Defendant(s).                                       §m                                DALLAS COUNTY, TEXAS

                                                    RETURN OF SERVICE
                                                    RETURN

    Came to
          to my hand on Monday, June 18,2018
                                           18, 2018 at
                                                    at 12:37
                                                       12:37 PM,
    Executed at:
              at: 1999 BRYAN STREET, SUITE 900,      900, DALLAS, TX 75201
                                                                        75201
    within
    within the
           the county
               county ofof DALLAS
                           DALLAS at at 2:30
                                        2:30 PM, on
                                                  on Monday,
                                                     Monday, June
                                                              June 18,2018,
                                                                   18, 2018,
    by delivering
    by delivering to
                   to the
                      the within
                          within named:
                                 named:


                                                                      C0.
                                                FIRST STATE INSURANCE CO.

    By delivering
       delivering to
                  to its'
                     its’ Registered
                          Registered Agent,
                                     Agent, CT CORPORATIONS SYSTEM
    By delivering
       delivering to
                  to its' Authorized
                     its’ Authorized Agent,
                                      Agent, KIM HIGHTOWER
    aa true
       true copy
            copy of this
                    this


                  CITATION and PLAINTIFFS' ORIGINAL PETITION with
                                                             with EXHIBIT A

    having
    having first
           ﬁrst endorsed
                 endorsed thereon
                          thereon the
                                  the date
                                      date of
                                           of thedelivery.
                                              the delivery.


BEFORE ME,ME, the
               the undersigned
                   undersigned authority,
                                authority, on
                                            on this
                                               this day personally appeared
                                                    day personally appeared Ernesto
                                                                            Ernesto Martin
                                                                                    Marlin Herrera
                                                                                            Herrera who
                                                                                                      who after being duly
                                                                                                           aﬁer being  duly
swom
sworn on
      on oath
         oath states:
              states: "My name
                            name isis Ernesto
                                      Ernesto Martin
                                               Martin Herrera.
                                                        Herrera. I am
                                                                    am a person over
                                                                       a person over eighteen
                                                                                     eighteen (18)
                                                                                      I        (l8) years
                                                                                                    years of
                                                                                                          of age
                                                                                                             age and
                                                                                                                 and II am
                                                                                                                        am
competent
competent to
          to make
             make this
                    this affidavit.
                         afﬁdavit. I am
                                     I am a
                                          a resident
                                             resident of
                                                      of the
                                                         the State
                                                             State of
                                                                   of Texas.
                                                                      Texas. I
                                                                             I have personal Imowledge
                                                                               have personal  knowledge ofof the
                                                                                                             the facts
                                                                                                                 facts and
                                                                                                                        and
statements
statements contained
           contained in
                     in this
                        this affidavit
                             afﬁdavit and
                                       and aver
                                           aver that
                                                that each
                                                     each is
                                                          is true
                                                             true and
                                                                  and correct.
                                                                      correct. 1am
                                                                                am not
                                                                                   not a party to
                                                                                       a party to this
                                                                                                  this suit
                                                                                                   l   suit nor
                                                                                                            nor related
                                                                                                                related or
                                                                                                                        or
affiliated
afﬁliated with
           with any
                any herein,
                    herein, and
                            and have
                                have no
                                     no interest
                                        interest in
                                                 in the
                                                    the outcome
                                                        outcome ofthe
                                                                of the suit.
                                                                       suit. I have
                                                                               havc never been convicted
                                                                                    never been convicted ofa
                                                                                               I         of a felony
                                                                                                              felony or
                                                                                                                     or ofa
                                                                                                                        of a
misdemeanor
misdemeanor involving
             involving moral
                        moral turpitude.
                              turpitudc. I am
                                           am familiar
                                               familiar with
                                                I       with the
                                                             the Texas
                                                                 Texas Rules
                                                                       Rules of
                                                                              of Civil
                                                                                 Civil Procedure,
                                                                                       Procedure, and
                                                                                                  and the
                                                                                                      the Texas
                                                                                                          Texas Practice
                                                                                                                Practice
and
and Remedies
    Remedies Codes
             Codes as
                    as they apply to service of process. am approved by the Supreme Court ofTexas, Misc. Docket
                       they apply to service ofprocess.  I am approved by the Supreme   Court ofTexas, Misc.        No.



                                                                                                W
                                                                  I                                          Docket No.
05-9122
05-9122 under
        under Rule
              Rule 103
                   103 and
                       and 501.2
                           501.2 of
                                 of the
                                    the TRCP
                                        TRCP to
                                             to deliver
                                                deliver citations
                                                        citations and
                                                                  and other
                                                                      other notices
                                                                            notices from
                                                                                    from any
                                                                                         any District, County and
                                                                                             District, County and
Justice
Justice Courts in
               in and for
                      for the
                          the State
                              State of Texas."
                                    ofTexas."




                                                            By:
                                                            By:                              g             /‘:
                                                                                   Ernesto Martin Herrera -- PSC4418
                                                                                                             PSC4418 -- Exp
                                                                                                                        Exp 11/30/19
                                                                                                                            11/30/19
                                                                                   served@specialdeiivery.com
                                                                                   served@specialdelivery.com


    Subscribed
    Subscribed and
               and Sworn
                   Sworn to byErnesto
                         to by Ernesto Martin
                                       Martin Herrera,
                                              Herrera, Before
                                                       Before Me,
                                                              Me, the
                                                                  the undersigned
                                                                      undersigned authority,
                                                                                  authority, on
                                                                                             on
    this
    this [21! day
              day of
                  of June,
                     June, 2018.
                           2013.                                                                                      /-
                                                                                                                  _
                                                                                                                            4/

                              JEFFREY EKIRKPATRICK
                              JEFFREY E KIRKPATRICK
                                    Notaiy Public
                                    Notary Public                                                                          of Texas
                                  STATE OF TEXAS
                                           TBMS
                                    ID#6340e3-6
                                    ID#634083~6
                              My Comm. Exp.
                                       Ex Oct.
                                            Oct. 28.2Q21
                                            .    28. 2021
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 34 of 82 PageID 80




                             TAB 5
                                                                                                                                                                        FILED
                                                                                                                                                            DALLAS COUNTY
                                                                                                                                                            6/19/2018 2:42 PM
                      Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                    Page 35 of 82 PageID 81                              FELICIA PITRE
                                                                                                                                                            DISTRICT CLERK

                                                                                                                                                         Daniel Macias

FORM              CITATION
FORM NO. 353-3 -- CITATION                                                                                                           ESERVE
                                                                                                                                     ESERVE

THE STATE
THE       OF TEXAS
    STATE OF TEXAS                                                                                                                  CITATION
                                                                                                                                    CITATION

To: The Hartford Accident and Indemnity Co.
     BY SERVING REGISTERED
     BY                    AGENT CT
                REGISTERED AGENT                SYSTEM
                                    CORPORATION SYSTEM
                                 CT CORPORATION
                                                                                                                                   DC-18~073 13
                                                                                                                                   DC-18-07313
          BRYAN STREET
     1999 BRYAN STREET SUITE 900
            TX 75201-3136
     DALLAS TX
     DALLAS

                                                                                                                             Boy Scouts of America et
                                                                                                                                                   et al
                                                                                                                                                      al
GREETINGS:
                                                                                                                                          vs.
You have been sued.
              sued.    You may employ an an attorney.
                                             attorney. If  you or
                                                        lfyou   or your
                                                                   your attorney
                                                                        aﬂomey do not not file
                                                                                          ﬁle a written
                                                                                                written
                                                                                                                      The Hartford Accident and Indemnity Co.,
                                                                                                                                                          Co.,
answer with
        with the clerk
                 clerk who issued
                            issued this
                                   this citation
                                        citation by
                                                 by 10  o'clock a.m. of the
                                                     l0 o'clock           the Monday next following the the
                                                                                                                                         etal
                                                                                                                                         et al
expiration
expiration oftwenty
           oftwenty days
                       days after
                            aﬁer you were served
                                            served this
                                                    this citation
                                                         citation and petition,
                                                                       petition. a default  judgment may be
                                                                                   defaultjudgment          be
taken against
taken against you.
              you. Your answer should be addressed to    to the clerk
                                                                clerk of the
                                                                         the 95th District
                                                                                   District Court atat 600

Commerce Street,
         Street, Ste.
                 Ste. 101,
                      IO], Dallas,
                           Dallas, Texas 75202.
                                                                                                                                  ISSUED THIS
                                                                                                                              15th day of June, 2018
                                                                                                                                       ofJune,
Said Plaintiff being Boy Scouts of America, Connecticut Yankee Council, Spirit of Adventure
Said Plaintiff
Council, Aloha Council, and Cascade Pacific
                                    Paciﬁc Council
                                                                                                                                  FELICIA PITRE
                                                                                                                                Clerk District
                                                                                                                                      District Courts,
                                                                                                                                               Courts,
Filed in
Filed in said
         said Court 5th   day of June, 2018 against
                                            against
                                                                                                                                Dallas
                                                                                                                                Dallas County,
                                                                                                                                       County, Texas

The Hartford Accident and Indemnity Co.,
                                    Co., First
                                         First State Insurance Co.

                                                                                                                           By:
                                                                                                                           By: TERESA JONES, Deputy
For Suit,
     Suit, said
           said suit
                suit being numbered DC-I8-073I3.
                                      DC-18-07313, thethe nature of which demand is
                                                                                 is as follows:
                                                                                       follows:
Suit
Suil on INSURANCE etc.    etc. as
                               as shown on said petition,
                                                petition, a copy of which accompanies this
                                                                                       this citation.
                                                                                            citation. If this
                                                                                                      Ifthis
citation
citation is
         is not
            not served,
                served, it
                        it shall
                           shall be retimied
                                    returned unexecuted.
                                                                                                                               Attorney for Plaintiff
                                                                                                                                            Plaintiﬂ'

WITNESS: FELICIA
           FELlClA PITRE, Clerk of    the District
                                  ofthe   District Courts of Dallas,
                                                              Dallas, County Texas.
                                                                                                                               ERNEST MARTIN Jr.
                                                                                                                               ERNEST MARTIN Jr.


Given under my hand and the
                        the Seal
                            Seal of said
                                    said Court at
                                                at office
                                                   ofﬁce this
                                                          this 15th
                                                               lSth day
                                                                    day of June,
                                                                           June, 2018.
                                                                                 20l8.
                                                                                                                                    AND BOONE, L.L.P.
                                                                                                                           HAYNES AND
                                                                                                                            2323 Victory
                                                                                                                                 Victory Ave.,
                                                                                                                                         Ave., Suite
                                                                                                                                                Suite 700

ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                            "»///.
                                                                                                                               DALLAS TX
                                                                                                                               DALLAS     TX 75219
                                                                                                                                               752|9
                                                                                          \                                        214-65 l-5000
                                                                                                                                   214-651-5000
                                           /s/Teresa
                                           Isl Teresa   Jones                          \\“      ‘   “MMI
                          By                                              ..Deputy^-A,-
                                                                          .DeputYSQ?“ .
                                                                                                          '




                                TERESA JONES
                                TERESA                                             5 :3
                                                                                   E vs
                                                                                   = I—
                                                                                     a
                                                                                         '


                                                                                   s      '-

                                                                                                                           DALLAS COUNTY
                                                                                                                           DALLAS          COUNTY
                                                                                       zolf/
                                                                                          /         t            \\
                                                                                                                             SERVICE FEES
                                                                                                                             SERVICE FEES
                                                                                               ”"Imnu\\\‘“
#                                                                                                                                NOT
                                                                                                                                 NOT PAID
                             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                Page 36 of 82 PageID 82




                                                                              OFFICER' S RETURN
                                                                              OFFICER'S                 RETURN
Case No.: DC-l8-07313
     No. DC-18-07313
         :




Conn
Court No.9Sth          Conn
      N09511: District Court

Style:
Style: Boy Scouts of America et
                             e! al
                                al


vs.


The
Th: Hartford
    Hartford Accident and
                      and Indemnity
                          lndemniiy Co..
                                    Co- et
                                         el al
                                            n]


Came lo
     to hand on
             on the
                the                            ^day
                                               day of
                                                    of                        .   20          E‘s!                 o'clock         _.M.
                                                                                                                                    .M. E.xecutedat
                                                                                                                                        Executed at _                                     .



within the
within Ihe County
           County of                                        at                    o'clock
                                                                                             ﬁﬁ.        . on the                    day of                                                    .




20                     ,   by delivering
                           by delivering   m the
                                           to the within
                                                  within named
                                                                                             g    I




each,in
each. in person,
         pcmn. a a truecopyof   this Citation
                   ‘ruc copy ofthis  Cilalion together
                                              together withthe
                                                       wilh Ihc accompanyij
                                                                accompanyﬂg                      his
                                                                                                  is pleading,
                                                                                                     pleading. having
                                                                                                               having first
                                                                                                                      ﬁrst endorsed
                                                                                                                            endorsed on same date
                                                                                                                                             dale of delivery. The distance
                                                                                                                                                  ofdclivcry.      distance actually
                                                                                                                                                                            actually traveled
                                                                                                                                                                                     lraveled by
                                                                                                                                                                                              by
                                                                                            ”é!
me in
   in serving
      serving such
              such process
                   process was                   miles
                                                 miles and my fees
                                                              fccs are
                                                                   are as
                                                                       as folHfo
                                                                            {0%              eriify
                                                                                              nify which witness mv
                                                                                                                 my hand.
                                                                                        **
                                                                            ?3'        **
                                                                                       J'
                                   For
                                   For serving
                                       sewing Citation
                                               Citation          $S

                                   For
                                   For mileage
                                       mileage                   S                                    of                      _Count>'.,
                                                                                                                               County.

                                   For Notary
                                       Notary                    S                                     Bv
                                                                                                       By                                               _Deputy
                                                                                                                                                         Deputy

                                                                      (Must be verified
                                                                               veriﬁed if served outside
                                                                                        ifservcd outside the
                                                                                                         lhe State
                                                                                                             Stale of Texas.)
                                                                                                                      Texas.)

Signed
Signed and sworn to by
           sworn lo by the
                       the said_
                           said                                        before
                                                                       before me this
                                                                                 lhis             day
                                                                                                  day of                            . 20_
                                                                                                                                    . 20         ,




to certify
lo certify which witness
                 witness     my hand and seal ofoffice.
                                     and seal ofoﬂ'lce.




                                                                                                      Notary
                                                                                                      Notary Public_
                                                                                                             Public                         _County_
                                                                                                                                             County


#


#
                                    CAUSE
           Case 3:19-cv-01318-B Document
                                    CAUSE1-5N0.
                                            NO.  DC-l
                                              Filed 05/31/19
                                                      8-07313 Page 37 of 82 PageID 83
                                                 DC-18-07313

       BOY SCOUTS OF AMERICA,
       BOYSCOUTS                                                  §                                                     COURT
                                                                                                           THE DISTRICT COURT
                                                                                                        IN THE
       CONNECTICUT YANKEE
       CONNECTICUT  YANKEE COUNCIL,
                            COUNCIL,                              §
       SPIRIT OF ADVENTURE COUNCIL,
                           COUNCIL,                               §
       ALOHA COUNCIL, CASCADE
                       CASCADE PACIFIC                            §
       COUNCIL                                                    §
                            Plaintiff(s),
                            Plaintiff(s),                         §
       VS.
       VS.                                                        §
                                                                  “@WWWJWMWWWWW




                                                                                                        95TH JUDICIAL DISTRICT
                                                                  §
       THE HARTFORD ACCIDENT AND                                  §
       INDEMNITY CO.,
                 C0., FIRST STATE                                 §
       INSURANCE CO.                                              §
                   Dcfendant(s).
                   Defendant(s).                                  §                                     DALLAS COUNTY, TEXAS



                                                 RETURN OF
                                                 RETURN OF SERVICE
                                                           SERVICE
    Came to
          to my hand on Monday, June 18,2018
                                           18, 2018 at
                                                    at 12:37
                                                       12:37 PM,
    Executed at:
              at: 1999 BRYAN STREET, SUITE 900,      900, DALLAS, TX 75201
                                                                        75201
    within
    within the
           the county
               county ofof DALLAS at at 2:30
                                        2:30 PM, on
                                                  on Monday,
                                                     Monday,  June
                                                              June 18,2018,
                                                                   18, 2018,
    by delivering
    by delivering to
                   to the
                      the within
                          within named:
                                 named:

                              THE HARTFORD ACCIDENT AND
                              THE HARTFORD          AND INDEMNITY CO.
     By delivering
         delivering to
                    to its'
                       its’ Registered
                            Registered Agent,
                                       Agent, CT CORPORATIONS SYSTEM
     By
     By delivering
         delivering to
                    to its'
                       its’ Authorized
                            Authorized Agent,
                                        Agent, KIM HIGHTOWER
    aa true
       true copy
            copy of
                 of this
                    this


                                                                           A
                   CITATION and PLAINTIFFS' ORIGINAL PETITION with EXHIBIT A

    having
    having first
           ﬁrst endorsed
                 endorsed thereon
                          thereon the
                                  the date
                                      date of
                                           of the
                                              the delivery.
                                                  delivery.


BEFORE ME, the the undersigned
                   undersigned authority,
                                authority, on
                                           on this
                                              this day
                                                   day personally
                                                       personally appeared
                                                                  appeared Ernesto
                                                                            Ernesto Martin
                                                                                     Martin Herrera
                                                                                             Herrera who
                                                                                                       who after
                                                                                                            after beingduly
                                                                                                                  being duly
sworn
sworn on oath
         oath states:
              states: "My
                      "My name
                            name is
                                  is Ernesto
                                     Ernesto Martin
                                              Martin Herrera.
                                                       Herrera. Il am a  person over
                                                                       a person  over eighteen
                                                                                      eighteen (18)
                                                                                                (l8) years
                                                                                                     years of
                                                                                                           of age
                                                                                                              age and
                                                                                                                   and II am
                                                                                                                          am
competent
competent to
          to make
             make this
                    this affidavit.
                         afﬁdavit. II am a
                                         a resident
                                            resident of
                                                     of the
                                                        thc State
                                                            State of
                                                                   of Texas.
                                                                      Texas. II have
                                                                                havc personal
                                                                                     personal knowledge
                                                                                               knowledge ofof the
                                                                                                               the facts
                                                                                                                   facts and
                                                                                                                         and
statements
statements contained
             contained in
                        in this
                           this affidavit
                                afﬁdavit and
                                           and aver
                                                avcr that
                                                      that each
                                                           each is
                                                                 is true
                                                                    true and
                                                                          and correct.
                                                                              correct. II am not
                                                                                              not a party to
                                                                                                  a party to this
                                                                                                             this suit
                                                                                                                  suit nor
                                                                                                                        nor related
                                                                                                                            related or
                                                                                                                                    or
affiliated
afﬁliated with
           with any
                any herein, and have no interest in thc outcome of the suit. I have never been convicted of a felony or of a
                     herein, and  have no   interest in the outcome    of the suit. I have never  been convicted  of a  felony or of a
misdemeanor involving
                involving moral
                           moral turpitude.
                                  turpitudc. II am familiar
                                                     familiar with
                                                              with the
                                                                     the Texas
                                                                         Texas Rules
                                                                                Rules ofof Civil
                                                                                           Civil Procedure,
                                                                                                 Procedure, and
                                                                                                             and the
                                                                                                                  the Texas
                                                                                                                       Texas Practice
                                                                                                                              Practice
and Remedies
     Remedies Codes as as they
                          they apply
                                apply to
                                      to service
                                          service of  process. 1am
                                                  of process.  I am approved    by the
                                                                      approved by   the Supreme
                                                                                        Supreme Court
                                                                                                  Court of
                                                                                                        of Texas,
                                                                                                           Texas, Misc.
                                                                                                                   Misc. Docket   No.
                                                                                                                          Docket No.
05-9122
05-9122 under
          under Rule
                  Rule 103
                       103 and
                             and 501.2
                                  501.2 of
                                         of the
                                             the TRCP
                                                 TRCP to  to deliver
                                                             deliver citations
                                                                      citations and
                                                                                and other
                                                                                      other notices
                                                                                            notices from
                                                                                                    from any
                                                                                                          any District,
                                                                                                               District, County
                                                                                                                          County and
                                                                                                                                  and
                                    ochxas."
Justice Courts in and for the State of Texas."



                                                            By:
                                                            By:                           WML‘
                                                                                  Ernesto Martin Herrera -- PSC4418 -- Exp
                                                                                                                       Exp 11/30/19
                                                                                                                           11/30/19
                                                                                  served@specialdellvery.com
                                                                                  served@specialdelivery.com



    Subscribed and Sworn to by Ernesto Martin Herrera,
                         to by                Herrera, Before Me, the
                                                                  the undersigned authority,
                                                                                  authority, on
    this
    this /*^^^dav
         giﬂday ofJune,
                  orJune, 2018.
                          2018.


                                JEFFREY EKIRKPATRICK
                                JEFFREY E KIRKPATRICK )
                                      Notary Public
                                      Notary Public                                           ubiic in and f      estate of Texas
                                         0F TEXAS
                                   STATE OF TB<AS
                                      IO#634083-6
                                      ID#6340836
                                MyComm. Exp.Oct.
                                            Oct. 28,2021
                                             .   28. 2021
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 38 of 82 PageID 84




                             TAB 6
                                                                                                                                                                                                      FILED
                                                                                                                                                                                          DALLAS COUNTY
                                                                                                                                                                                           7/5/2018 5:13 PM
                          Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                   Page 39 of 82 PageID 85                                         FELICIA PITRE
                                                                                                                                                                                          DISTRICT CLERK
                                                                                                                                                                                      Daniel Macias

                                                                                                                                                                    ESERVE
FORM NO. 353-3 - CITATION
THE STATE OF TEXAS                                                                                                                                              CITATION

To:
            FIRST STATE INSURANCE                  C0                                                                                                           DC-18-07313
            BY SERVING REGISTERED AGENT CT CORPORATION SYSTEM
            67 BURNSIDE AVE
            EAST HARTFORD CT 06108-3408                                                                                                              BOY SCOUTS OF AMERICA ET AL
                                                                                                                                                                        VS
GREETINGS:                                                                                                                                           THE HARTFORD ACCIDENT AND
You have been sued. You may employ an anomey. lf you or your attorney do not ﬁle a written                                                               INDEMNITY CO ET AL
answer with the clerk who issued this citation by 10 o'clock a.m. ofthe Monday next following the
expiration of twenty days aﬁer you were served this citation and petition, a defaultjudgment may be
taken against you.        Your answar should be addressed              to the clerk of the 95th District   Court at 600
                                                                                                                                                                   ISSUED THIS
Commerce          Street, Ste. lOl, Dallas, Texas 75202.
                                                                                                                                                             3rd day ofJuly, 2018

Said Plaintiﬁ‘ being       BOY SCOUTS 0F AMERICA                                                                                                               FELICIA PlTRE




                                              W
                                                                                                                                                             Clerk District Courts,
Filed in said Court 5th             day ol'June, 2018    against                                                                                             Dallas County, Texas

FIRST STATE INSURANCE                       C0
                                                                                                                                                    By:   CHRISTI UNDERwoox), Deputy
For    Suit, said suit   being numbered                            the natureof which demand is as follows:
Suit   on   INSURANCE etc. as shown on said                petition,   a copy ofwhich accompanies this citation.                     If this

citation    is   not served,   it   shall be returned unexecuted.
                                                                                                                                                             Attorney for Plaintiff
                                                                                                                                                                ERNEST MARTIN
WITNESS: FELICIA PITRE,              Clerk of the District Courts of Dallas, County Texas.                                                                  2323 VICTORY AVENUE
Given under        my   hand and the Seal of said Court at ofﬁce this 3rd day ofJuly, 2018.                                                                          SUITE 700
                                                                                                                                                               DALLAS TX       75219
AT’I‘EST:        FELICIA PITRE, Clerk of the            District   Coum of Dallas, County, Texas                                                                    2I4-65 1-5000

                                          ls/ Christi    Underwood                     J Daputy
                                    By
                                          CHRISTI    UNDERWOOD
                                                                                                           “\uullluulll
                                                                                                     ‘“°%‘ 95?.‘4xl’0/
                                                                                                    \‘
                                                                                                   é «.v
                                                                                                   ‘ Q:
                                                                                                  :Q:
                                                                                                                     I,
                                                                                                                                  "a(-
                                                                                                                                     0 ’      I,          DALLAS COUNTY
                                                                                                                                    34$
                                                                                                                         _




                                                                                                  SQ:             k          LI
                                                                                                  su:             ~<~»
                                                                                                                             V“          ‘.



                                                                                                                                          25?—
                                                                                                                                               f-
                                                                                                                                                           SERVECE FEES
                                                                                                  ES':            5’3:
                                                                                                  s z
                                                                                                          1"“.
                                                                                                           -.      \y ‘
                                                                                                   3°?‘w """" -"-¢’§
                                                                                                                                    .'                          NOT PAED
                                                                                                    ’0,”       '8‘ \e‘
                                                                                                      1/
                                                                                                        l/
                                                                                                                         9          \\
                                                                                                                                          \
                                                                                                                ”’IuIm\\\\‘\
                             Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                                Page 40 of 82 PageID 86




                                                                                        OFFICER'S RETURN
Case No.     :    DC—l8-073l3

Court No.951h District Court

Style:    BOY SCOUTS 0F AMERICA ET AL
VS THE HARTFORD ACCIDENT AND INDEMNITY C0 ET AL
Came to hand on the                                   day of                             .   20            4   at                o'clock           .M. Executed   at                                             s




within the County of                                                 at                      o'clock                .M. on the                     day of                                                            g
20                          by delivering to the within named




                                                                                                                                           endowed on same date ofdclivery. The   distance actually traveled by
each, in person, a true copy of this Citation iogelhcr with thc accompanying copy of this pleading, having ﬁrst

mc   in   sewing such process was                        miles and   my   fees arc as follows:     To ccﬂify which witness my hand.

                                                                                                                                                                                                                              I
                                                                                                                                                                                                                         r,
                                                                                                                                                                                                                     /4'
                                                  .       I    u

                                     For servmg Citation                     S                                                                                                                              r,
                                                                                                                                                                                                            Vw‘ﬁi‘"
                                                                                                                                                                                                     /ﬂ
                                                                                                                                                                                                  ﬂ\§v$\3‘a‘
                                                                                                                                                                                                        Y
                                     F ormicagc
                                             'l
                                                                             S                                       of                        Coun ty   .
                                                                                                                                                                                                 (‘5‘
                                      For Notary                              S  —‘—                                 By                                                Devil”
                                                                                                                                                                                JV
                                                                                                                                                                                    3,
                                                                                                                                                                                            q

                                                                                                                                                                                            ‘9
                                                                                                                                                                                                 r
                                                                                                                                                                                                  [kg
                                                                                                                                                                                                $5
                                                                                                       _                  .

                                                                                  (Must be veriﬁed     If served outSIde the State    ofTexas.)                           :13
                                                                                                                                                                                         4‘
                                                                                                                                                                                  ,3:
                                                                                                                                                                                        é

Signed and sworn to by the said                                                    before    me this            day of                              3   20   4.
to certify       which witness   my hand   and    seal   of ofﬁce.




                                                                                                                     Notary Public                           County
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                                                            Page 41 of 82 PageID 87




                                                                                                                                              |||| Ilﬁlllllﬂlllllll
                                                                                                                                           *193598ﬁ

                                                                                              STATE OF TEX AS

    Boy Scouts of America,                                  ct al


                                    Plaintifﬂs).                                                                       Case No.: DC-18-07313 Dallas County
    vs'
                                                                                                                             AFFIDAVIT 0F SERVICE
    The Hartford Accident and Indemnity                                                      Co., et
    al


                                    Dcfcndant(s).
                                                                                                   l



    [certify that           I   received this process on 07/05/2018                                      at   1:03     PM lo bc scrvcd upon:
    First State             Insurance                      Company

    STATE 0F CONNECTICUT
                                                                              ss:      East Hartford
    HARTFORD COUNTY
                                                                                              am   authorized to serve this process in lhc circuit/counly                 it   was
    I,Christine Foran. depose and say                                             that: l

    served in.

                                                                                                                                                              Stale Insurance
    On 07/05/2018 m 1:18 I’M. I served thc within Citation, Original Petition on First CT 06I08                                                                                 in (he
    Company at clo CT Corporation System, Reg. Agent,67 Burnside Ave, East Hartford,
    manner        indicated below:


    CORPORATE SERVICE:             delivering a truc copy of this process with the date and hour endorsed
                                                                     By
    thereon by me to Sierra Chandler. Process Specialist of thc above
                                                                        named corporation and informing
    him/her of the contents.

    Description of person process was |ch wilh:

                                    Skin: Caucasian                       -   Hair:         mack   -   Age: 21     -   Hcighx: 5'7';   -   Wcigln: 15D”
    Sex: Female                 -
                                                                                                                                                    .   ,2”
    Other:                                                                                                                                      I



                                                                                                                                           I   /’
                                                                                                                              Aj‘ d:gyi!’0l'        Service and that thc facts stated
    Under penalty of perjury                                     declare lhal           I   have read         uc‘for

    in    it   arc true.
                                                             I                                           I


                                                                                                                 \                /



     Signed and sworn to befone                                      mc on        07/05/2018
     by an afﬁam who           personally     is                       known            lo              5470 L.BJ. Freeway
     me        or produced identiﬁcation.                                                               Dallas.TX 75240
                                                                                                        800-352-7290

         (Aﬂ'vx (A(I'NV ( 3v "v F}                                                     -/
                                                                                   i
     Nanny        L’JMic




"                                                      71/
                                                   x




                                         .:1..z;‘

     ‘Hp                            u)                 '
                                                       J
                                                                              '
                   ‘   \.                                        Z
                                          g
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 42 of 82 PageID 88




                             TAB 7
                                                                                                                    FILED
                                                                                                        DALLAS COUNTY
                                                                                                         7/9/2018 8:41 AM
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 43 of 82 PageID 89               FELICIA PITRE
                                                                                                        DISTRICT CLERK



                                      CAUSE NO. DC-18-07313

 BOY SCOUTS OF AMERICA, et al.,§                          IN THE DISTRICT COURT
                               §
      Plaintiffs,              §
                               §
 v.                            §                          OF DALLAS COUNTY
                               §
 HARTFORD         ACCIDENT AND §
 INDEMNITY COMPANY AND FIRST §
 STATE INSURANCE COMPANY,      §
                               §
      Defendants.              §                          95th JUDICIAL DISTRICT

            DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
            AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COME Hartford Accident and Indemnity Company (“Hartford A&I”) and First State

Insurance Company (“First State”), Defendants in the above entitled and numbered cause, and file

their Special Exceptions, Original Answer and Affirmative Defenses to Plaintiffs’ Original

Petition, and in support thereof, would respectfully show the Court as follows:

                                               I.
                                      SPECIAL EXCEPTIONS

       1.           Hartford A&I and First State specially except to Paragraphs 20-24 and 26-57 of

Plaintiffs’ Original Petition (the “Petition”) as failing to allege which Plaintiffs are making which

claims against which Defendants, such that Plaintiffs have failed to give Hartford A&I and First

State fair notice as required by Rule 45(b) of the Texas Rules of Civil Procedure.

             1.1.      In the Petition, Plaintiffs define all five of the Plaintiffs -- Boy Scouts of

   America, Connecticut Yankee Council, Spirit of Adventure Council, Aloha Council, and

   Cascade Pacific Council -- collectively as “BSA” or “Plaintiffs.” Plaintiffs also define

   Hartford A&I and First State collectively as “Hartford” or “Defendants.”



DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO
PLAINTIFFS’ ORIGINAL PETITION                                             PG. 1
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                  Page 44 of 82 PageID 90


          1.2.    Beginning in Paragraph 20, Plaintiffs make general allegations on behalf of

   BSA collectively against Hartford A&I and First State. These allegations do not specify which

   of the five Plaintiffs are making the claims against which of the two Defendants. For example,

   Paragraph 26 alleges that “BSA timely provided Hartford with notice of each of the Underlying

   Lawsuits that implicated a Hartford policy” and Paragraph 31 alleges that “BSA renewed

   several of the Hartford Policies.” However, Plaintiffs do not specify which of the five Plaintiffs

   they define as “BSA” allege they are entitled to coverage under the Hartford A&I and/or First

   State policies listed in Schedule A to the Petition, which Plaintiffs “timely provided” notice or

   which Plaintiffs renewed which policies. Indeed, the insurance policies listed on Schedule A

   to the Petition were issued to “Boy Scouts of America,” not to BSA as defined in the Petition,

   and at least with respect to certain of the Hartford A&I and First State policies, the Councils

   named as Plaintiffs in the Petition are not identified as named insureds.

          1.3.    Plaintiffs also define “Underlying Lawsuits” in the Petition to mean “claims

   and lawsuits [against BSA] in which the plaintiffs allege they had been sexually abused while

   a participant in various BSA programs.” See Petition, Paragraph 16. Plaintiffs then allege in

   Paragraph 27 that “Hartford has nevertheless refused to satisfy its coverage obligations,

   including by denying coverage for both defense costs and indemnity payments associated with

   certain of the Underlying Lawsuits.” Plaintiffs do not, however, allege for which Underlying

   Lawsuits they contend Hartford A&I and/or First State have “refused to satisfy [their] coverage

   obligations by denying coverage for both defense costs and indemnity payments.”

          1.4.    Paragraph 32 concludes Plaintiffs’ factual allegations and alleges: “Due to

   Hartford’s failure to pay amounts owed under the Hartford Policies, BSA has incurred and will

   continue to incur defense costs to defend itself in the Underlying Lawsuits, and BSA has made



DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                          PG. 2
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                Page 45 of 82 PageID 91


   and will continue to make indemnity payments to settle Underlying Lawsuits, all which

   Hartford is obligated to provide coverage under its policies.” Again, Plaintiffs do not specify

   (1) which of the five Plaintiffs allegedly have incurred defense and indemnity costs in

   connection with Underlying Lawsuits, (2) whether Plaintiffs contend that Hartford A&I or

   First State (or both) is allegedly obligated to provide coverage, or (3) for which Underlying

   Lawsuits Plaintiffs allege Hartford A&I and/or First State have refused to provide coverage.

          1.5.      The Court should require Plaintiffs to amend the Petition to allege with

   specificity which Plaintiffs are referred to in each factual allegation, which Plaintiffs seek

   coverage for which Underlying Lawsuits and under which of the Hartford A&I and/or First

   State policies listed in Schedule A to the Petition coverage is sought. Such specificity is

   required to give Hartford A&I and First State “fair notice” of Plaintiffs’ claims such that

   Hartford A&I and First State can prepare their defense. See Texas Rule of Civil Procedure 45;

   see also McFarland v. Reynolds, 513 S.W.2d 620, 424 (Tex. App. Corpus Christi 1974, no

   writ) (special exceptions are the means by which a party may force clarification and

   specification of pleadings that are vague, indefinite, or uncertain). Without amendment,

   Hartford A&I and First State are being deprived of basic notice as to which party is asserting

   each factual allegation and what relevant discovery may be necessary.

          1.6.      Fair notice also requires knowing which Plaintiff is asserting claims against

   which Defendant. Accordingly, the Court should require Plaintiffs to amend Counts One, Two,

   Three and Four of the Petition to identify which of the five Plaintiffs (again, collectively

   referred to as “BSA”) is asserting which count against which Defendant -- Hartford A&I, First

   State or both.




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                       PG. 3
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                     Page 46 of 82 PageID 92


       2.          Hartford A&I and First State specially except to Count One of the Petition because

Plaintiffs have failed to allege sufficient facts to establish that there is an actual and justiciable

controversy arising between the parties.

            2.1.      Declaratory judgment actions under Texas Civil Practice and Remedies Code

   Section 37.004 are subject to a ripeness review. See Firemen’s Ins. Co. of Newark, NJ v.

   Burch, 442 S.W.2d 331, 333 (Tex. 1968) (Declaratory Judgments Act does not empower courts

   to issue advisory opinions). Ripeness requires more than an abstract disagreement. Rather,

   there must be a concrete dispute on a discrete claim that means the resolution of the parties’

   disagreement has more than academic consequences. Plaintiffs have failed to meet this test.

            2.2.      In the Petition, Plaintiffs fail to identify any Underlying Lawsuit where Hartford

   A&I or First State denied coverage to Plaintiffs because of the parties’ differing opinions

   regarding the interpretation of the Hartford A&I and First State policies identified on Schedule

   A to the Petition. Indeed, Count One of the Petition does not even allege that there has been

   such an occurrence. This is clearly insufficient.

            2.3.      The Court should require Plaintiffs to amend the Petition to allege facts

   sufficient to allege that there is a justiciable controversy between the parties.

       3.          Hartford A&I and First State specially except to Plaintiffs’ vague and indefinite

claims regarding Hartford A&I’s and First State’s alleged violations of Chapter 542 of the Texas

Insurance Code. Count Three of the Petition alleges violations of the “Prompt Payment of Claims

statute in Chapter 542.”

            3.1.      Paragraph 52 is a conclusory allegation that Hartford A&I and First State

   violated the Chapter, and Paragraphs 53-57 largely track the statutory grounds of Chapter 542.

   Such allegations are insufficient under Texas law. There is no reference to or mention of any



DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                             PG. 4
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                  Page 47 of 82 PageID 93


   specific facts that set forth how Hartford A&I or First State engaged in conduct that violates

   the Insurance Code. See, e.g., Subia v. Texas Dept. of Human Services, 750 S.W.2d 827, 829

   (Tex. App. El Paso 1988, no writ) (simply reciting “statutory allegations did not give fair notice

   of the facts and circumstances relied on”). The fair notice requirements are essential here to

   give Hartford A&I and First State an understanding as to what alleged conduct is at issue. That

   is the minimum that is necessary to permit the parties meaningfully to take discovery and

   litigate these claims.

            3.2.   Moreover, Plaintiffs use ellipses in quoting Chapter 542, eliminating the

   statute’s reference to “for more than 60 days,” and Plaintiffs set forth no allegations to support

   that Hartford A&I and/or First State have failed to pay any Underlying Lawsuits for more than

   60 days. Without such information, Hartford A&I and First State cannot determine which of

   the Underlying Lawsuits Plaintiffs intend to put at issue in the Petition. The Court should

   require Plaintiffs to amend the Petition to allege facts sufficient to provide Hartford A&I and

   First State with fair notice of Plaintiffs’ claims under Chapter 542 of the Texas Insurance Code.

       4.       Hartford A&I and First State specially except to the Petition because Plaintiffs fail

to plead the maximum amount of damages sought. Rule 47 of the Texas Rules of Civil Procedure

provides that “upon special exception the court shall require the pleader to amend so as to specify

the maximum amount claimed.” Hartford A&I and First State are entitled to know the maximum

amount of damages Plaintiffs seek.




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                          PG. 5
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                    Page 48 of 82 PageID 94


                                             II.
                                       GENERAL DENIAL

       As is authorized by Rule 92 of the Texas Rules of Civil Procedure, Hartford A&I and First

State deny each and every, all and singular, of the allegations made in Plaintiffs’ Original Petition

and demands strict proof thereof.

                                           III.
                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be subject to dismissal for

failure to state a claim upon which relief may be granted.

                             SECOND AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be subject to dismissal for

failure to join certain necessary and indispensable parties to this action.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred by operation of the

applicable statute of limitations, laches, waiver, and/or estoppel.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

Plaintiffs’ claims against Hartford A&I and First State are unripe or nonjusticiable.

                               FIFTH AFFIRMATIVE DEFENSE

       Hartford A&I’s and First State’s obligations, if any, to an insured are defined by the terms,

limitations, definitions, conditions, declarations, endorsements, exclusions, and attachment points

of the Hartford A&I and/or First State policies at issue, including, without limitation, conditions

precedent, limitations on attachment, limits of liability, per occurrence and aggregate limits, policy



DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                           PG. 6
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 49 of 82 PageID 95


periods, “other insurance” provision, requirements of exhaustion of other insurance, and notice

requirements, and any such coverage obligations cease upon the exhaustion of the applicable limits

of coverage.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the Hartford A&I and First State policies at issue have exhausted their applicable limits of liability.

                            SEVENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the insured has failed to satisfy any applicable deductibles or self-insured retentions.

                             EIGHTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the underlying claims do not arise from claims covered by the Hartford A&I and First State policies

at issue.

                              NINTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the underlying claims do not involve “personal injury” or “bodily injury” as those terms are used

in the Hartford A&I and First State policies at issue and/or the underlying policies to which they

follow form.

                              TENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the acts, conditions, events, or damages that form the basis of the underlying claims were not

fortuitous.




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                            PG. 7
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 50 of 82 PageID 96


                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the underlying claims involve “personal injury” or “bodily injury” that was either expected or

intended from the standpoint of the insured.

                            TWELFTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

Plaintiffs’ claims for coverage for the underlying claims relates to losses arising from intentional

conduct on the part of the insured.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the underlying claims constitute a known risk and/or known loss.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the insured negligently or intentionally failed to disclose, concealed, or misrepresented facts that

were material to the risks at the time of the negotiations, underwriting, and/or issuance of the

Hartford A&I and First State policies at issue.

                           FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may by barred to the extent that

Plaintiffs seek coverage for liability for equitable, mandatory or injunctive relief, and not for sums

that it has become legally obligated to pay as damages.

                           SIXTEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that it

seeks defense or indemnification for liability arising out of its conduct in express disregard of its



DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                           PG. 8
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 51 of 82 PageID 97


legal obligations under state, federal, or local laws and regulations.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that it

seeks coverage for punitive or exemplary damages, fines, penalties, or costs or damages that are

uninsurable as a matter of public policy.

                          EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

certain liabilities and/or potential liabilities were incurred by entities that do not qualify as

insured(s) under the Hartford A&I and First State policies at issue.

                          NINETEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

any of the Plaintiffs are not insureds under the Hartford A&I and First State policies at issue but

claim to have succeeded to or acquired rights in the Hartford A&I and First State policies at issue.

                          TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

the insured has not complied with all necessary conditions precedent under the Hartford A&I and

First State policies at issue, including, but not limited to, the requirements that the insured

cooperate with Hartford A&I and First State and provide Hartford A&I and First State with timely

notice of the underlying claims, or of the accidents or occurrences that form the basis for those

actions, or of any other developments likely to affect Hartford A&I’s and First State’s liability.




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                          PG. 9
4819-4701-6044v1
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                     Page 52 of 82 PageID 98


                           TWENTY-FIRST AFFIRMATIVE DEFENSE

           Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

Plaintiffs’ claims for coverage for the underlying claims are barred by various exclusions contained

in the Hartford A&I and First State policies at issue.

                           TWENTY-SECOND AFFIRMATIVE DEFENSE

           Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent

Plaintiffs have made voluntary payments or incurred voluntary obligations without the prior

approval of or consent by Hartford A&I and First State.

                           TWENTY-THIRD AFFIRMATIVE DEFENSE

           Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent the

insured assumed liabilities pursuant to contract or any other agreement.

                          TWENTY-FOURTH AFFIRMATIVE DEFENSE

           Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that it

has failed to mitigate, minimize, or avoid any damages it allegedly sustained. Plaintiffs’ recovery

against Hartford A&I and First State, if any, must be reduced by the amount attributable to that

failure.

                           TWENTY-FIFTH AFFIRMATIVE DEFENSE

           Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

Plaintiffs have impaired any rights of subrogation or contribution under the Hartford A&I and First

State policies at issue.




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                            PG. 10
  Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                   Page 53 of 82 PageID 99


                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Petition against Hartford A&I and First State may be barred to the extent that

any “personal injury” or “bodily injury” alleged in the underlying claims occurred solely prior to

the inception date or after the expiration date of the Hartford A&I and First State policies at issue.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Hartford A&I and First State reserves the right to assert additional defenses upon further

discovery of Plaintiffs’ claims, upon discovery of the provisions, terms, conditions, and exclusions

of any policy under which Plaintiffs are allegedly entitled to coverage, upon discovery of further

information concerning the underlying claims, and upon the development of any other pertinent

information.


                                                      Respectfully submitted,

                                                      ZELLE LLP

                                               By:    /s/ Todd M. Tippett
                                                      Todd M. Tippett
                                                      Texas Bar No. 24046977
                                                      TTippett@zelle.com
                                                      Victoria L. Vish
                                                      Texas Bar No. 24089850
                                                      VVish@zelle.com

                                                      901 Main Street, Suite 4000
                                                      Dallas, TX 75202-3975
                                                      Telephone: 214-742-3000
                                                      Facsimile:    214-760-8994

                                                      ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                                         PG. 11
 Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19          Page 54 of 82 PageID 100



                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of DEFENDANTS’ SPECIAL EXCEPTIONS,
ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION has
been served this 9th day of July 2018, by electronic filing as follows:

Ernest Martin, Jr.
State Bar No. 13063300
ernestmartin@haynesboone.com
Carla Green
State Bar No. 24097762
carlagreen@haynesboone.com
HAYNES AND BOONE, L.L.P.
2323 Victory Ave., Suite 700
Dallas, Texas 75219
Telephone: (214) 651-5000
Telecopier: (214) 651-5940
Adrian Azer*
*pro hac vice application pending

ATTORNEYS FOR PLAINTIFFS

                                                      /s/ Todd M. Tippett
                                                    Todd M. Tippett




DEFENDANTS’ SPECIAL EXCEPTIONS, ORIGINAL ANSWER AND
AFFIRMATIVE DEFENSES TO PLAINTIFFS’ ORIGINAL PETITION                             PG. 12
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 55 of 82 PageID 101




                              TAB 8
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                    Page 56 of 82 PageID 102

omgmm
                                            CAUSE NO.           DC-l 8-073 13

 BOY SCOUTS OF AMERICA,                  et al.,            §          IN    THE DISTRICT COURT OF
                                                            §
         Plaintiffs,                                        §

                                                            §
 v.                                                         §

                                                            §          DALLAS COUNTY, TEXAS
 HARTFORD ACCIDENT AND                                      §
 INDEMNITY COMPANY AND FIRST                                §
 STATE INSURANCE COMPANY,                                   §

                                                            §
         Defendants.                                        §          95th   JUDICIAL DISTRICT


                           ORDER ALLOWING ADMISSION PRO HAC VICE
                                             OF JAMES RUGGERI

          On   this day, the      Court considered the Unopposed Motion of James Ruggeri t0 Appear


 Pro Hac Vice        in this   proceeding (“Motion”). After considering the Motion, the Court ﬁnds the


 Motion should be granted.

          IT IS   THEREFORE ORDERED                 that   James Ruggeri of SHIPMAN         & GOODWIN LLP,         1875


  K Street NW,       Suite 600, Washington,        DC   20006-1251,     is   admitted to practice before this Court


  for the limited    purpose of appearing in the above-styled case.


          IT IS   FURTHER, ORDERED                 that the admission        0f Mr. Ruggeri     is    conditioned on the


  continued appearance of          Todd M.     Tippett,    Texas Bar No. 24046977, ZELLE LLP, 901 Main


  Street, Suite   4000, Dalias, Texas 75202, in the case as an active                   member of         the Texas   Bar


  Association and resident of the state of Texas upon                 whom      service as to   all   matters connected


  with this action    may be made      with the same effect as       if made upon.   Mr. Rugged.


          Signed     this cl   “‘day   of                                   2018.
                                              é» g                      ,




                                                                       24v»
                                                                    JUDGE PRESIDINGX
                                                                                        .   MM/

  ORDER ALLOWING ADMISSION PRO HAC VICE 0F JAMES RUGGERI                                                          Page   1

  4826-4955—3006v1
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 57 of 82 PageID 103




                              TAB 9
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                           Page 58 of 82 PageID 104
©W?“ﬁ§§i 425—3
         u
                                 a




                                                CAUSE NO.         DC-l 8-073 1 3

 BOY SCOUTS OF AMERICA, et al.,                              §             IN      THE DISTRICT COURT OF
                                                             §
             Plaintiffs,                                     §
                                                             §
 V.                                                          §
                                                              §               DALLAS COUNTY, TEXAS
 HARTFORD ACCIDENT AND                                        §
 INDEMNITY COMPANY AND FIRST                                  §
 STATE INSURANCE COMPANY,                                     §

                                                              §
             Defendants.                                      §               95th   JUDICIAL DISTRICT



                              ORDER ALLOWING ADMISSION PRO HAC VICE
                                                OF ABIGAIL WILLIAMS

             On   this day, {he      Court considered the Unopposed Motion of Abigail Williams t0 Appear


 Pro Hac Vice          in this   proceeding (“Motion”). After considering the Motion, the Court ﬁnds the


 Motion should be           granted.


             IT IS   THEREFORE ORDERED                 that Abigail Williams of                SHIPMAN     &   GOODWIN LLP,

  1875   K    Street   NW; Suite       600, Washington,      DC       20006-1251,      is   admitted to practice before this


 Court for the limited purpose 0f appearing in the above-styled case.

                     FURTHER ORDERED               that the admission 0f             Ms. Williams     is   conditioned on the
             IT IS


 continued appearance of Todd                M.   Tippett,   Texas Bar N0. 24046977, ZELLE LLP, 901 Main

                                                                                                member of      the Texas   Bar
  Street, Suite      4000, Dallas, Texas 75202, in the case as an active


  Association and resident of the State of Texas upon                     whom        service as to all matters connected



  with this action         may be made    with the same effect as        if   made upon Ms. Williams.

              Signed   this   ﬂ'ikday      of
                                                  éuié            a
                                                                               ,
                                                                                   2018.




                                                                         26M. a/wy/
                                                                         JUDGE PRES ID




                                                                                                                        Page   1
  ORDER ALLOWING ADMISSION PRO HAC VICE 0F ABIGAIL WILLIAMS
  4852-6797-8350vl
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 59 of 82 PageID 105




                             TAB 10
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                      Page 60 of 82 PageID 106
     "vTA
            I   ml
                     )
                     «n;




ma;
                                                          CAUSE NO.
                                                     '




                                                                              DC-18-073 1 3

BOY SCOUTS OF AMERICA, et al.,                                            §             IN   THE DISTRICT COURT OF
                            '




                                                                          §
                Plaintiffs,                                               §
                                                                          §
v.                                                                        §
                                                                          §             DALLAS COUNTY, TEXAS
HARTFORD ACCIDENT AND                                                     §
INDEMNITY COMPANY AND FIRST                                               §
STATE INSURANCE COMPANY,                                                  §

                                                                          §
                Defendants.                                               §             95th   JUDICIAL DISTRICT


                                        ORDER ALLOWING ADMISSION PRO HAC VICE
                                                 OF JOSHUA WEINBERG

                On         this day, the     Court considered the Unopposed Motion of Joshua Weinberg t0 Appear


Pro Hac Vice                    in this   proceeding (“Motion”). After considering the Motion, the Court ﬁnds the


Motion should be granted.

                IT IS           THEREFORE ORDERED                  that Joshua      Weinberg of SHIPMAN               &    GOODWIN LLP,

 1875       K        Street     NW,       Suite 600, Washington,         DC    20006-1251,       is   admitted to practice before this


Court for the limited purpose of appearing in the above-sty-led case.


                IT IS           FURTHER ORDERED                that the admission of           Mr. Weinberg     is    conditioned on the


 continued appearance of Todd                            M.   Tippett,   Texas Bar No. 24046977, ZELLE LLP, 901 Main


 Street, Suite                  4000, Dallas, Texas 75202, in the case as an active                       member 0f        the   Texas Bar


 Association and resident of the state 0f Texas upon                                whom        service as to   all   matters connected


 with       this action           may be made     with the same effect as          if   made upon Mr. Weinberg.

                 Signed          this   EEK    day 0f                                        2018.
                                                              é»;
                                                                          .              ,




                                                                                                                                     Page
 ORDER ALLOWING ADMISSION PRO HAC VICE OF JOSHUA WEINBERG                                                              .




                                                                                                                       '
                                                                                                                                            1

 48 10-73 15-0062V1
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 61 of 82 PageID 107




                             TAB 11
       (”-7555 '” 7Document
Case 3:19-cv-01318-B  Fxﬁ   1-5 Filed 05/31/19                                                                         Page 62 of 82 PageID 108
             WL
               um L ma um
               “QM   t2
                          l




                              f

                          “1.13
                          “(“13
                                   .3
                                        9'
                                             VI   e'


                                                  L1
                                                        2::
                                                        [11:     I;




                                                                      CAUSE NO.                      DC-l 8-073 13

BOY SCOUTS OF AMERICA,                                                                                         IN    THE DISTRICT COURT OF
CONNECTICUT YANKEE COUNCIL,
SPIRIT OF ADVENTURE COUNCIL,
ALOHA COUNCIL, CASCADE PACIFIC
COUNCIL

           Plaintiffs,

                                                                                   mmmmmammmwmwmmm




V.                                                                                                              DALLAS COUNTY, TEXAS

THE HARTFORD ACCIDENT
AND INDEMNITY CO., FIRST
STATE INSURANCE CO.

            Defendants.                                                                                         95TH JUDICIAL DISTRICT

                          AGREED CONFIDENTIALITY AND PROTECTIVE ORDER

            Plaintiffs            Boy        Scouts of America (“BSA”), Connecticut Yankee Council (“CYC”), Spirit


of Adventure Council (“SAC”), Aloha Council (“AC”) and Cascade Paciﬁc Council (“CPC”)


(collectively, the “Plaintiffs”)                               and Defendants Hartford Accident and Indemnity C0. (“Hartford”)


and      First State Insurance                         Co. (“First State”) (collectively, the “Defendants”)1 possess certain


conﬁdential and proprietary information that                                                          may be    disclosed in the above-entitled and


numbered action                   (the “Litigation”).                  To   facilitate                discovery and protect the interests of the Parties


in the conﬁdentiality of proprietary 0r other business sensitive matters contained in certain


documents, and t0 eliminate the need for repeated requests that the Court become directly


involved in the discovery process, the Parties agree to entry 0f this Protective and Conﬁdentiality


Order (the “Order”) as follows:

             The Court hereby                          enters this Order with respect to                          documents produced     in this lawsuit



which the         Parties         have designated as “Conﬁdential.”



                  and Defendants may hereinaﬁer be individually referred t0 as a “Party” or collectively referred to as the
 l
     Plaintiffs
“Parties.”




AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                                                      PAGE   1
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                               Page 63 of 82 PageID 109




        1.        Conﬁdential Information. For purposes 0f this Order, “Conﬁdential Information”


means any document,        writing, paper, recording, tangible thing,            computer     diskettes,   computer


software,    CD-ROMS,     or any other electronic, digital, and/or magnetic data or media, and the


content 0f any of the above-referenced materials, which a Party believes, in good                   faith,   contains


conﬁdential, proprietary, privileged, or otherwise restricted or sensitive information and which                    is



designated as “Conﬁdential” pursuant t0 paragraph 2 below.                      By way of       example, and not


limitation,    Conﬁdential Information     may   include 0r be included in documents, papers, manuals,


transcripts,    answers to interrogatories       and other responses           to   discovery    requests,     briefs,



summaries, notes, abstracts, motions, drawings, and any instruments which comprise, embody 0r


summarize matters which any Party considers conﬁdential and desires not                  to   be made public.


        2.        Designation of Conﬁdentiality.         A Party producing       “Conﬁdential Information” in


this matter shall designate the material or information              claimed as “Conﬁdential Information” by


stamping or labeling such material or information as “Conﬁdential” before distributing same t0


another Patty.     Upon   the designation of any material or information as “Conﬁdential,” all copies,


reproductions, or duplications of such material shall be subj ect t0 the provisions of this Order.


        3.        Use and    Disclosure.    No     person receiving “Conﬁdential Information” shall


disclose such “Conﬁdential Information” or use            it   for   any purpose other than participation in the


above—entitled action (this “Litigation”).          Further,                      Information” shall not be
                                                                     “Conﬁdential Infonnation”


disclosed or communicated in any            way     to   anyone other than the following (hereinafter


“Qualiﬁed Persons”) and then only in the manner and to the extent provided for herein:


                   a.      Counsel representing the Parties in          this Litigation, including   employees 0f
                                                                                                               of


        outside counsel     whose functions                  to “Conﬁdential Information”;
                                              require access t0




 AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                  PAGE 2
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                              Page 64 of 82 PageID 110




             b.        The   Parties, including their principals, ofﬁcers, agents, in-house counsel,


      employees whose functions require access to “Conﬁdential Information”

             c.        A   Party’s insurers, reinsurers, reinsurer intermediaries, retrocessionares


      and insurance regulators;

             d.        Any    other person or entity to             whom/which any           party   is   statutorily



      obligated t0 produce such Conﬁdential Information;


             e.        Independent non—party experts and consultants engaged by counsel or any


      Party to assist in this Litigation, provided that any and               all   such experts and consultants


      are provided with a         copy of   this   Order and   shall ﬁrst execute a written statement            under


      oath, in the   form attached as Exhibit A;

              f.        Mediators engaged by the Parties t0          assist in this Litigation;



              g.        The Court (including            court    reporters,    stenographic     reporters,       Video


      technicians, and other court personnel);


              h.         Potential witnesses and/or deponents to               Whom      counsel, in      good    faith,



      believe disclosure     is   reasonably required to assist them in the preparation or conduct of


      this Litigation,   provided that any and          all   such individuals,      who   are neither Parties nor


      counsel in this Litigation and         who    are not retained as independent experts or consultants,


      are provided with a          copy 0f
                                        of   this   Order and informed of the obligation no t0
                                                                                            to disclose



      Conﬁdential Information          ;




              i.         Personnel providing graphics, design, photocopy, documenf
                                                                          document imaging,


      document processing,          translation, or database services to the Parties’ counsel in order to


      assist in this Litigation; or




 AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                     PAGE   3
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                          Page 65 of 82 PageID 111




                j.          Non-parties to           whom    Conﬁdential Information must be produced subject


       t0 a subpoena, court order or other legal process in accordance with paragraph 8 below.


       Nothing       in this   Order    shall deprive a receiving Party                of the right to use or disclose any


document designated         as Conﬁdential Information:


                a.          which    is,    at the   time of disclosure,        known    t0 the industry 0r the public;



                b.          which becomes            at   a later date   known    to the public through          n0   fault   of the


        receiving Party and then only after said later date;


                c.          which      is   possessed by the receiving Party, as evidenced by the receiving


        Party’s written records, before receipt from the disclosing Party or through another                                  means


        0f receipt; or


                d.           which   is     disclosed to the receiving Party in           good    faith   by a   third party   who

                                           to such information.
        has an independent right or access t0


        4.                  of Existence of Order and Conﬁdentiality Agreement.
                Notiﬁcation 0f                                                                                        Counsel for


                              of this Order and
the Parties shall give notice 0f                                 its   terms to each Qualiﬁed Person (as deﬁned in


paragraph 2) to        whom      “Conﬁdential Information”                 is   disclosed    by    said counsel,        and each


Qualiﬁed Person       is   prohibited from disclosing any “Conﬁdential Information” received                             by them


to                    or using such Conﬁdential Information for any purpose other than
     any other person 0r

participation in this Litigation, except in               conformance with the provisions of this Order.


        5.       Filing with the Court.                Nothing in       this   Order    shall affect the admissibility into



evidence of Conﬁdential Information.                   Nor   shall this   Order be construed as limiting any Party’s


right to seek greater protection            from the Court with respect           to   any documents or information than


that provided   by the terms 0f
                             of             this Order.      When              wishes to ﬁle document(s) containing
                                                                       a Party Wishes


“Conﬁdential Information” with the Court in                      this matter, the Party shall             ﬁle such documents,




 AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                                  PAGE 4
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                Page 66 of 82 PageID 112




including any exhibits or attachments, with the Court in this matter under seal.                  When    ﬁling any


such pleading or other communication (including any exhibits or attachments which contain or


disclose “Conﬁdential     Information”)     under        seal,    the   envelope and the pleading or other


communications   to the Court    which contain or disclose “Conﬁdential Information”                   shall bear the



legend   “CONFIDENTIAL MATERIAL - FILED UNDER SEAL.”

         6.    Procedure   at   Depositions. If a question arises at a pretrial deposition that involves


the disclosure of “Conﬁdential         Information,”           counsel with an interest in protecting such


“Conﬁdential Information”        shall, either at the         deposition itself or within ﬁfteen (15) days of


receiving the deposition transcript, designate          all   0r any portion the deposition as “Conﬁdential”


and serve copies of the   transcript bearing the “Conﬁdential”              stamp or label on the court reporter,


counsel for the Parties, and any other person       known         to   have a copy of the   transcript.   During the


period following a deposition until ﬁfteen days after the deposition transcript has been received


                                     transcript, the transcript           and any exhibits     shall   be treated as
by any party requesting such

“Conﬁdential Information.” Nothing in            this    paragraph shall be construed as any waiver of


conﬁdentiality, privilege                                  to any properly designated
                                or protection With respect t0                                              document


                       to a deposition.
attached as an exhibit t0                        Documents containing “Conﬁdential Information” and


properly designated under paragraph          1   above, Which are attached as exhibits to deposition


transcript, shall continue t0
                           to   be treated as “Conﬁdential Information” subj ect             to this
                                                                                             t0        Order without


any further action on the part 0f
                               of any Party.


         7.     Disclosure to Additional Persons. Counsel for the Parties                may request permission

to disclose “Conﬁdential Information” t0 persons other than                    Qualiﬁed Persons as deﬁned          in



paragraph 2 above. The Parties shall confer in good faith with one another to reach an agreement


 regarding disclosure of “Conﬁdential Information” to persons other than Qualiﬁed Persons.
                                                                                                                    If




 AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                  PAGE      5
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                       Page 67 of 82 PageID 113




no agreement can be reached, counsel must present the request                         in writing to the Court, identify



the person to       whom the counsel wishes t0 make the              disclosure, the purpose         of the disclosure, and


the terms under           Which the disclosure     is   t0    be made.       Until and unless the Court           makes   a


determination 0f whether the “Conﬁdential Information” should be disclosed as speciﬁed in the


request,    no “Conﬁdential Information”         shall   be disclosed       to    any person described in the request.


            8.       Subpoenaed Information.        If at    any time any “Conﬁdential Information” governed


by   this   Order   is   subpoenaed 0r requested by a         court,   an administrative or legislative body, or by


any other person 0r           entity purporting to       have authority            to require the     production 0f such


information, the Party t0
                       to        whom   the subpoena          is   directed shall give        prompt written notice   to the
                                                                                                                      t0



Party that designated the information as “Conﬁdential” and include a copy of the subpoena
                                                                                          0r


                                     of the subpoena or request
request (unless providing disclosure 0f                                                  is   prohibited    by law 0r
                                                                                                                   or court


              PaIty that designated such information as “Conﬁdential.”
order) to the Palty                                                                                  The Party seeking    to
                                                                                                                          t0



maintain the “Conﬁdential” designation shall have the sole responsibility for obtaining any order


it   believes       necessary    to   prevent    disclosure          of    documents          or   infomation
                                                                                                   infonnation   designated


“Conﬁdential.”           If the Party seeking to   maintain conﬁdentiality does not                  move   for a protective



order within the time allowed for the discovery sought                     by     the subpoena or request, the Party t0
                                                                                                                     to



whom        the subpoena or request     is   directed   may commence                         on the date designated on
                                                                                  production 0n


the subpoena or request.


            9.       Electronic Media.       Computer         diskettes,   computer software, CD—ROM’S,
                                                                                              CD—ROM’s, 0r
                                                                                                        or any


                                                or media (the “Electronic Media”) which has been
other electronic, digital, and/or magnetic data 0r


designated as “Conﬁdential” shall not be copied, except as necessary for purposes of the


                      to permit access
Litigation, including t0                            by       individuals identiﬁed as Qualiﬁed Persons or for


backups made for disaster recovery purposes.                   Any and      all   such copies shall be destroyed within




 AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                          PAGE   6
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                              Page 68 of 82 PageID 114




sixty (60) days       0f the conclusion of     this Litigation as   provided by paragraph 12 below.             Upon

conclusion of this Litigation, the original media must be returned t0 the producing party 0r


maintained in conformance with            this Order.



          10.       Third Paﬁies.
                          PaIties.       Any   third party,     including non-party deponents, from which


materials are sought in connection with this Litigation shall be provided a copy of this Order and


notiﬁed 0f the opportunity t0 designate materials under             it.




          11.        Effect of Designation.     The designation of conﬁdentiality pennitted by         this     Order


is   intended solely t0 facilitate the pretrial and     trial   proceedings of this Litigation. Nothing in this


Order    shall   be construed in any way as a ﬁnding       that the “Conﬁdential Information” does or does


not constitute or contain sensitive, conﬁdential commercial information and/or information


protected from disclosure by the attorney-client privilege, joint defense privilege,                      common

interest privilege,      work product       doctrine, and/or other privileges     and protections whether by


statute, rule or     common     law.


           12.       Objection t0 Designation.      If a Party objects to the designation     of any document


or information as “Conﬁdential,” counsel for the objecting Party shall notify                    all   counsel of


record 0f the objection in writing.            If disputes regarding the objection      cannot be resolved by


agreement within ﬁve           (5)   days 0f receiving any written objection, counsel     may move       this   Court


for an order denying conﬁdential treatment t0 the               document or information   in question.    If    such a


motion     is    ﬁled, the   document or information     shall   be treated as “Conﬁdential Information” and


subject to this Order pending a ruling           on the motion. Nothing       in this paragraph shall prevent a


third party      from seeking    t0 protect the conﬁdentiality     0f information to the same extent as a Party


to this Litigaﬁon.
        Litigation.




AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                    PAGE    7
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                        Page 69 of 82 PageID 115




         13.       Return of Materials.       Within a reasonable time, not to exceed sixty (60) days,


following the entry of ﬁnal judgment and exhaustion of                    all   appeals, settlement of         all   claims, or


                                                                              (1) destroy or return to
dismissal 0f all claims in connection with this Litigation, the Parties shall (l)


the producing Party        all   materials, together with all copies, summaries,                     and abstracts     thereof,



which have been designated as “Conﬁdential” pursuant                            to this    Order or     (2)   maintain such
                                                                                 r




materials as conﬁdential in conformance with this Order               .




         A     Party that has provided Conﬁdential Information to any other person pursuant t0


paragraphs 3 and/or 7 above shall require the recipient of that information to return 0r destroy                                it




in compliance with this Order.           The provisions of this Order                shall not terminate   upon conclusion


of   this Litigation but will continue to      bind the Parties, non-parties, experts, and other Qualiﬁed


Persons t0      whom the Order applies.

          l4.
          14.         Erroneous Designations and Omissions.               It is        recognized by the Parties to this


Order   that    due   t0 the exigencies of providing      numerous documents and the taking 0f testimony,


material     may be      designated erroneously as “Conﬁdential” or material which                             is    entitled to



conﬁdential treatment            may   erroneously not be designated as “Conﬁdential.”                         A     Party   may

correct such conﬁdentiality designations 0r lack thereof                  by furnishing           to all counsel, at its     own

expense, copies of the documents for Which
                                     which there                is   a change in designation.                 As soon    as the



receiving party receives written notice of a Party’s or a third party’s failure to designate


“Conﬁdential Information” as “Conﬁdential,” the receiving party must                                  treat the material as



though a timely designation had been made, and the receiving party must-endeavor in good                                     faith



to   make    reasonable efforts to obtain      all   copies 0f the material that             it   distributed t0 persons not


authorized to receive such material, as well as any copies                 made by such persons. Nothing                 herein




AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                              PAGE     8
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                     Page 70 of 82 PageID 116




shall alter 0r   waive the ﬁghts of any party under Rule 193.3(d) of the Texas Rules of Civil


Procedure.


         15.      Effect of Order Before Entry.                “Conﬁdential Information” produced by a Party


prior to the entry of this Order       by   the Court shall      be subject    to the provisions   of this Order to the


same extent     as if such   Order had been entered by the Court as of the date such “Conﬁdential


Information” was produced.


         16.      Limitations.      Nothing        in this   Order   shall   be construed     to entitle the Parties t0



obtain any document, thing, or other information from one another. Nothing in this Order shall


be construed     to allow the Parties t0 avoid          any discovery obligations under the applicable Rules


of Civil Procedure. Additionally,           this   Order     shall not   be deemed   to   waive any claim 0f attorney-


client privilege,     work product      protection, 0r        any other privilege, doctrine or protection, which


may    be asserted by the    Parties.                                         to work with each other in
                                         Furthermore, the Parties have agreed t0


good    faith if either party                                           of proprietary or “Conﬁdential
                                  determines that additional protection 0f


Information”     is   required.                                             to seek additional protection
                                  This Order does not limit a Party’s right t0


from   this   Court for “Conﬁdential Information.”


         17.       Modiﬁcation. Nothing in            this   Order   shall   be deemed     to preclude the Parties   from


seeking modiﬁcation of this Order by the Court upon good cause shown.


                                   k
         SIGNEDthis          ﬂi/dayof
                             ﬂaydayof                  Qgi               .        ,2018.




                                                           aﬁﬂvy
                                                           A&IMW
                                                             HONORABLE KE                 OLBERG




AGREED PROTECTIVE AND CONFIDENTIALITY ORDER                                                                     PAGE    9
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19        Page 71 of 82 PageID 117




APPROVED AND AGREED:



/S/   Ernest Martin,   Jr.              /s/Todd M. Tippett
Ernest Martin,   Jr.                    Todd M. Tippett
State Bar N0. 13063300                  Texas Bar N0. 24046977
emestmartin@haynesboone.c0m             ttippett@zelle.com
Adrian Azer                             Victoria L. Vish
State Bar No. 24048332                  Texas Bar No. 24089850
adrian.azer@haynesboone.com             Wish@zelle.com
Carla Green                             Zelle   LLP
State Bar No. 24097762                  901 Main      Street, Suite   4000
carlagreen@haynesboone.com              Dallas, Texas 75202-3975
HAYNES AND BOONE,             L.L.P.    Telephone:     214-742-3000
2323 Victory Ave., Suite     700        Facsimile:         2 14-760-8994
Dallas,   Texas 75219
Telephone:       (2 1 4) 65 1 -5000     James P. Ruggeri (pro hac vice)
Telecopier:      (2 1 4) 65 1 -594O     jruggeri@goodwin.com
                                        Joshua D. Weinberg (pro hac vice)
ATTORNEYS FOR PLAINTIFFS BOY            jweinberg@goodwin.com
SCOUTS OF AMERICA, CONNECTICUT          Abigail   W. Williams     (pro hac vice)
YANKEE COUNCIL, SPIRIT OF               awilliams@goodwin.com
ADVENTURE COUNCIL, ALOHA                Shipman & Goodwin LLP
COUNCIL, CASCADE PACIFIC                1875    K Street, NW
COUNCIL                                 Suite 600
                                        Washington,      DC 20006


                                        ATTORNEYS FOR DEFENDANTS
                                        THE HARTFORD ACCIDENT AND
                                        INDEMNITY CO., FIRST STATE
                                        INSURANCE CO.




AGREED PROTECTIVE AND CONFIDENTIALITY ORDER
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 72 of 82 PageID 118




                   EXHIBIT “A”
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                    Page 73 of 82 PageID 119




                                           CAUSE NO. DC-l 8-073 13

BOY SCOUTS OF AMERICA,                                      §             IN   THE DISTRICT COURT OF
CONNECTICUT YANKEE COUNCIL,                                 §
SPIRIT OF ADVENTURE COUNCIL,                                §
ALOHA COUNCIL, CASCADE PACIFIC                              §
COUNCIL                                                     §
                                                            §
       Plaintiffs,                                          §
                                                            §
V.                                                          §              DALLAS COUNTY, TEXAS
                                                            §
THE HARTFORD ACCIDENT                                       §
AND INDEMNITY CO., FIRST                                    §

STATE INSURANCE CO.                                         §
                                                            §
        Defendants.                                         §              95TH JUDICIAL DISTRICT

                                CONFIDENTIALITY AGREEMENT

        I,                                             ,    d0 hereby    certify that     I   have received and read a


copy of the Agreed Protective and Conﬁdentiality Order                      (the “Order”) entered in the above-


styled and     numbered   cause, and   I   fully   understand    its   provisions.    I   will only   make such     copies


of or notes concerning documents designated “Conﬁdential” Material as are necessary t0 enable


me   to render the assistance required in connection with this litigation,                      and   all   such notes and


copies shall be preserved in a separate ﬁle maintained as conﬁdential and marked for disposal 0r


destruction    upon completion of this      litigation.


                                                                  ”
        I    will not reveal the contents    0f “Conﬁdentia            Material to any unauthorized person.


        I    Will not use “Conﬁdential” Material for              any purpose other than the prosecution 0r


defense 0f claims in this action.



        Signed     this             day of                                      ,




                                                           (Signature)
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 74 of 82 PageID 120




                             TAB 12
    Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                        Page 75 of 82 PageID 121

    rm,   g;
               m     H   5‘


                          1
                              ‘2


                              w
                                     FR
                                    y.


                                   u)“; w
                                   ,1  A
                                           H

                                           ”m
                                                            Cause No. DC-18-07313-D
i              k4,

BOY SCOUTS OF AMERICA,                                                                                 IN   THE DISTRICT COURT
CONNECTICUT YANKEE
COUNCIL, SPIRIT OF ADVENTURE
COUNCIL, AHOHA COUNCIL,
CASCADE PACIFIC COUNCIL
                                                                               mmmmmmmwmmm
                                                                                                       DALLAS COUNTY, TEXAS
VS.

THE HARTFORD ACCIDENT AND
INDEMNITY CO., FIRST STATE
INSURANCE COMPANY                                                                                      95th   JUDICIAL DISTRICT

                                         SCHEDULING AND LEVEL 2 DISCOVERY ORDER

               The Court                  issues the following Scheduling and Level 2 Discovery Order pursuant to TEX.


R. CIV. P. 166 and 190:


                1.             This case will be ready and               is set for              NON-JURY
                                                                                                 on the Court's two-week
                                                                                                               trial

docket beginning                          May   6, 2019, at 8:30 a.m. Trial announcements must be made in accordance
With Local Rule 3.02.                           If the case is not reached during the week in Which set, it may be carried

t0 the next          week.


               Failure of a party seeking afﬁrmative relief t0 announce 0r appear at the                                         trial setting   will

result in dismissal for                        want of prosecution. Failure of a defending party                       to   announce or appear     at

the   trial setting                may result      in an appropriate post-answer default against that party.


               2.              Discovery in          this case will   be controlled by TEX. R. CIV.                    P. 190.3 (Level 2).


                3.                 Dispositive motions and objections or challenges to expert testimony must be
ﬁled and heard                     at least     45 days prior t0 the    trial setting.



               4.              No          additional      parties   may be                  joined    more than        six   months    after    the
commencement of this case, except on motion for leave showing good cause. This paragraph
does not otherwise alter the requirements of Tex. R. Civ. P. 38. The party joining an additional
party shall serve a copy 0f this Order 0n the new party concurrently With the pleading joining
that party.


                5.                 The   this case no later than 45 days before the trial setting,
                                           parties shall   mediate
unless otherwise provided  by           Mediation   will be conducted in accordance With the
                                                           Order.
Standing Dallas County Civil District Court Order Regarding Mediation, which is available from
the Dallas County ADR Coordinator. Rules for Mediation are enclosed herewith and shall be
deemed a        of this Order. All parties
                     part                                            shall contact the                mediator to arrange the mediation, and
the fees of the mediator shall be taxed as                            costs.




SCHEDULING AND LEVEL 2 DISCOVERY ORDER - Page                                                1
 Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                   Page 76 of 82 PageID 122

          6.                 The       parties shall agree     upon a mediator.      If   n0 agreement         is   reached, the
parties   may     ask the Court to appoint a mediator.                  Mediation Will be conducted in accordance
With the Standing Dallas County Civil District Court Order Regarding Mediation, which is
available from the Dallas County ADR CoOrdinator. Rules for Mediation are enclosed herewith
and      be deemed a part 0f this Order. The parties shall contact the mediator
      shall                                                                                                    to arrange the

mediation, and the fees 0f the mediator shall be taxed as costs.


          7.        At least 10 days before the trial setting, the attorneys for                   all   parties shall   meet   in

person to      confer and seek to reach agreement on matters t0 be submitted                       to or   determined by the
Court in the trial or  any                                     motions in limine, proposed jury
                                       pre-trial in this cause, including

instructions, deﬁnitions and questions, stipulations, the admissibility of exhibits and deposition
testimony, and such other matters on which agreement may expedite the trial of the case.


          8.        At  seven days before the trial setting, the parties shall exchange a list 0f
                         least

exhibits, including any demonstrative aids and afﬁdavits, and shall exchange copies 0f any
exhibits not previously produced in discovery; over-designation is strongly discouraged and may
be sanctioned. Except for records to be offered by way of business record afﬁdavits, each
exhibit must be identiﬁed separately and not by category 0r group designation.


          9.      Three days before the trial setting, the parties in a jury case and in any non-jury
case anticipated to last more than two days shall ﬁle With the Court an estimate of the length of
trial, a list 0f witnesses and exhibits, designations 0f deposition testimony to be offered at trial,

and any motions in limine. In a case set 0n the jury docket, each party shall provide the Court a
copy of its proposed charge 0r applicable part thereof. The Court prefers that this information be
provided 0n       CD     or ﬂash drive in       Word       Perfect or   Word   format.    Failure to ﬁle such materials

may result in dismissal          for   want of prosecution or other appropriate sanction.

          10.       In the event this case          is   reset or continued, the   new    trial   date shall be     deemed   the

date from which the deadlines in paragraphs 3, 5, 7,                    8 and 9 0f this Order run.


          Plaintiff/Plaintiff‘s        counsel shall serve a copy of this Order on any parties appearing after


this date.


          IT IS   SO ORDERED.

          SIGNED: October              9,   2018.



                                                                  KEN MOLB RG
                                                                  Judge, 95th District Court




SCHEDULING AND LEVEL 2 DISCOVERY ORDER - Page Z
      Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                                                      Page 77 of 82 PageID 123
                                                                             RULES FOR MEDIATION

                      1.     Deﬁnition of Mediation.                Mediation     is   a process under which an impartial person, the mediator,                               facilitates

 communication between the             promote reconciliation, settlement or understanding among them. The mediator may suggest
                                                  parties to

 ways 0f resolving the dispute, but may not impose his own judgment on the issues for that ofthe parties.

                  2.       Conditions Precedent to Serving a Mediator. The mediator                        shall not serve as      a mediator      in    any dispute     in   which he
 has any ﬁnancial or personal interest                      in the result   ofthe mediation. Prior to accepting an appointment, the mediator                           shall disclose

 any circumstances                   likely to create a   presumption of bias or prevent a prompt meeting with the                   parties.



                  3.       Authority of Mediator. The mediator does not have the authority to decide any issue for the                                  parties, but will attempt
 to facilitate the voluntary resolution of the dispute                      by the   parties.    The mediator   is   authorized t0 conduct joint and separate meetings
 with the parties and t0 offer suggestions to assist the patties achieve settlement. If necessary, the mediator                                           may   also obtain expert
 advice concerning technical aspects ofthe dispute, provided that the parties agree and assume the expenses ofobtaining such advice,
 arrangements for obtaining such advice shall be made by the mediator ofthe                                  parties, as the     mediator shall determine.


                  4.       Parties Responsible for Negotiating Their                   Own      Settlement. The parties understand that the mediator will not and
 cannot impose a settlement                        in their case.    The mediator,       as an advocate for settlement, will use every effort to facilitate the
 negotiations of the parties. The mediator does not warrant or represent that settlement will result from the mediation process.


                  5.       Authority of Representatives. Party representatives must have authority to                             settle   and   all   persons necessaty to the
 decision to settle shall be present.                   The names and addresses of such persons             shall    be communicated in writing to              all   patties   and the
 mediator.


                  6.       Time and Place of Mediation. The mediator shall ﬁx the time ofeach mediation                             session.     The mediation          shall   be held
 at the   ofﬁce ofmediator, or at any other convenient location agreeable                           to the mediator    and the   parties, as the       mediator shall determine.


                  7.       Identiﬁcation of Matters in Dispute.                Prior to the ﬁrst scheduled mediation session, each party shall provide the
 mediator and              all   attorneys ofrecord with an information sheet and request for mediation on the                     form provided by the mediator setting
 forth    its   position with regard to the issues that need to be resolved.                        At 0r before the ﬁrst        session, the parties will be expected t0
produce         all   information reasonably required for the mediator to understand the issues presented.                           The mediator may require any party
to   supplement such information.


                 8.        Privacy. Mediation sessions are private. The parties and their representatives                         may   attend mediation sessions. Other
persons         may        attend only with the permission of the parties              and with the consent ofthe mediator.


                 9.        Confidentiality. Conﬁdential information disclosed to a mediator by the parties or by witnesses in the course 0f the
mediation shall not be divulged by the mediator. All records, reports or other documents received by a mediator while serving in that
capacity shall be conﬁdential. The mediator shall not be compelled t0 divulge such records or to testify in regard to the mediation
in   any adversary proceeding orjudicial forum except as may be provided in Section 154.073 ofthe Texas Civil Practice and Remedies
Code.      Any party that                 violates this order   may be subject   to the imposition of sanctions as        may be permitted by law. The parties                    shall

maintain the conﬁdentiality of the mediation and shall not rely on, or introduce as evidence in any                                                arbitral, judicial or other

proceeding:            A) Views expressed              0r suggestions    made by       another party with respect to a possible settlement of the dispute; B)
Admissions made by another party                       in the   course ofthe mediation proceedings; C) Proposals            made or views expressed by the mediator;
or D)     The    fact that another party              had or had not indicated willingness           to accept a proposal for settlement   made by the mediator.

                 10.        No Stenographic Record.              There shall be n0 stenographic record of the mediation process and no person                             shall tape

record any portion of the mediation session.


                 ll.        No    Service of Process       At or Near The Site of The Mediation Session. No Subpoenas, summons, complaints,
citations, writs or other process                   may be served upon any person at or near the site ofany mediation session upon any person entering,
attending or leaving the session.


                 12.       Termination of Mediation. The mediation                   shall   be terminated: A)   By the   execution ofa' settlement agreement by the
parties;    B) By           declaration of the mediator to the effect that further efforts at mediation are                      no longer worthwhile; or C) After the
completion of one                  full   mediation session, by a written declaration of a party or parties to the effect that the mediation proceedings
are terminated.


                13. Interpretation                and Application of Rules. The mediator               shall interpret   and apply these         rules.



                l4.        Fees and Expenses. The mediator's daily                   fee, if   agreed upon prior to mediation, shall be paid in advance of each
mediation day. The expenses 0f witnesses for either side shall be paid by the party producing such witnesses. All other expenses
of the mediation, including fees and expenses of the mediator, and the expenses of any witness and the cost of any proofs or expert
advice produced                  at the direct   request of the mediator, shall be borne equally by the parties unless they agree otherwise.
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 78 of 82 PageID 124




                        EXHIBIT 13
     Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                     Page 79 of 82 PageID 125




                                                   DAVID EVANS
                                          95TH DISTRICT COURT
                                 GEORGE L. ALLEN, SR. COURTS BUILDING
                                   600 COMMERCE STREET, 6TH FLOOR
                                        DALLAS, TEXAS 75202—4604
                                                   (214) 653-6361

                                                    April 10,   2019


ERNEST MARTIN
2323 VICTORY AVENUE, SUITE 700
DALLAS TX 75219

TODD M TIPPETT
ZELLE HOFMANN VOELBEL & MASON LLP
901   MAIN S SUITE 4000
DALLAS TX 75202

                   Re:    DC-18—07313;  BOY SCOUTS OF AMERICA, et al.
                          V.   THE HARTFORD ACCIDENT AND INDEMNITY        CO., et   al.



TRIAL   IS   SET ON THE COURT’S TWO-WEEK DOCKET, AS FOLLOWS:

                   JURY TRIAL:      04/1 3/2020 at 8:30   AM
    ANNOUNCEMENTS MUST BE MADE
TRIAL                                         IN   ACCORDANCE WITH RULE   3.02,   LOCAL RULES OF THE   CIVIL
COURT OF DALLAS COUNTY, TEXAS.
WHEN NO ANNOUNCEMENT IS MADE FOR DEFENDANT, DEFENDANT WILL BE PRESUMED READY. IF
PLAINTIFF FAILS TO ANNOUNCE OR TO APPEAR AT TRIAL, THE CASE WILL BE DISMISSED FOR WANT OF
PROSECUTION IN ACCORDANCE WITH RULE 165a, TEXAS RULES OF CIVIL PROCEDURE.

COMPLETION OF DISCOVERY, PRESENTATION OF PRETRIAL MOTIONS AND OTHER MATTERS RELATING
TO PREPARATION FOR TRIAL ARE GOVERNED BY THE TEXAS RULES OF CIVIL PROCEDURE.

PLEASE FORWARD A COPY OF THIS NOTICE TO COUNSEL OF RECORD FOR EACH PARTY AND ALL PRO
SE PARTIES BY A METHOD APPROVED IN TEXAS RULES OF CIVIL PROCEDURE 21a.




 =




DAVID EVANS
JUDGE, 95TH DISTRICT COURT
Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19   Page 80 of 82 PageID 126




                        EXHIBIT 14
 Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                           Page 81 of 82 PageID 127

0RtGl‘NAL
                                                     CAUSE NO.           DC-l 8-073 13

     BOY SCOUTS OF AMERICA,                                          §               IN   THE DISTRICT COURT OF
     CONNECTICUT YANKEE COUNCIL,                                     §
     SPIRIT OF ADVENTURE COUNCIL,                                    §
     ALOHA COUNCIL, CASCADE PACIFIC                                  §
     COUNCIL                                                         §
                                                                     §
             Plaintiffs,                                             §
                                                                     §
     V.
                                                                     §               DALLAS COUNTY, TEXAS
                                                                     §
     THE HARTFORD ACCIDENT                                           §
     AND INDEMNITY CO., FIRST                                        §
     STATE INSURANCE CO.                                             §
                                                                     §
             Def/endants.                                            §               95TH JUDICIAL DISTRICT
                   Q REGARDING PROPOSED SCHEDULING ORDER
          Mi STlIgLATION
             Plaintiffs     Boy     Scouts of America (“BSA”), Connecticut Yankee Council (“CYC”), Spirit


 of Adventure Council (“SAC”), Aloha Council (“AC”) and Cascade Paciﬁc Council (“CPC”)


 (collectively,         the   “Plaintiffs”)      and Defendants The Hartford Accident and Indemnity Co.

 (“Hartford”) and First State Insurance Co. (“First State”) (collectively, the “Defendants”)1 agree


 t0 entry     0f the Proposed Scheduling Order as follows:


              1.         Parties’ deadline t0       complete production of documents             is   July 26, 2019.

             2.          Parties’ deadline to       complete fact discovery         is   November     22, 2019.


                         Parties’ deadline for expert disclosure is              September 30, 2019.

                         Parties’ deadline for expert rebuttal            is   October 31, 2019.

                         Parties’ deadline to       mediate    is   November      15, 2019.


                         Parties’ deadline for expert discovery is              November 22, 2019.

                         Parties’ deadline to ﬁle dispositive            motions    is   December     16, 2019.



 1
     Plaintiffs    and Defendants   may   hereinafter be individually referred to as a “Party” or collectively referred to as the
 “Parties.”




 STIPULATION REGARDING PROPOSED SCHEDULING ORDER                                                                                    1
        Case 3:19-cv-01318-B Document 1-5 Filed 05/31/19                                            Page 82 of 82 PageID 128




                 8.      Parties’ deadline to ﬁle oppositions to dispositive                       motions       is   Januaﬂ        15, 2020.



                 9.      Parties’ deadline to ﬁle replies to dispositive                      motions      is   Februaﬂ       5,   2020.


                 10.     Summary judgment                hearing    is set   for   Februaﬂ        19, 2020.
                                                                                                                      9.!   30 4       '   '1’   v



                 11.     Deadline to meet and confer with opposing counsel                            is   April      1,   2020.


                  12.    Deadline to exchange exhibits                is   April 3, 2020.


                  13.


                  14.
                         Trial       Announcement

                         Pre-trial ﬁling is
                                                          is set   for April 9, 2020.


                                                      due April 10, 2020.
                                                                                                    @QWKEB
                  15.    Trial       is   set to   begin on Agril 13, 2020.

                                                                                                                      /

                                                                                                                   yswzm
                                                                                                                                                     +




        APPROVED AND AGREED:
‘




        /s   Ernest Martin,    Jr.                                                 s/Todd     M
                                                                                              Tippett

        Ernest Martin,   Jr.                                                       Todd M. Tippett
    '


        State Bar N0. 13063300                                                     Texas Bar No. 24046977
        emestmartinébhaynesboone.com                                               ttippetthzellesom
        Adrian Azer                                                                ZELLE LLP
        State Bar N0 24048332                                                      901 Main       Street, Suite       4000
        adrian azer@havnesboone com                                                Dallas, Texas 75202-3975

        Carla Green                                                                Telephone: 214-742-3000
        State Bar No. 24097762                                                     Facsimile: 214-760-8994

        carlagreen@havnesboone.com
        HAYNES AND BOONE, L.L.P.                                                   James   P.   Ruggeri (admitted pro hac vice)
        2323 Victory Ave., Suite 700
                                                                                   'ru   ei       oodwin.com
        Dallas, Texas 75219                                                        Joshua D. Weinberg (admitted pro hac vice)
        Telephone:     (214) 651-5000                                              iweinberg@g00dwin.com
                                                                                   Abigail     W. Williams        (admitted pro hac vice)
        Telecopier:    (214) 651-5940
                                                                                   awilliamnggoodwin.com
        ATTORNEYS FOR PLAINTIFFS BOY                                               SHIPMAN & GOODWIN LLP
        SCOUTS OF AMERICA, CONNECTICUT                                             1875 K St NW, Suite 600
        YANKEE COUNCIL, SPIRIT OF                                                  Washington, DC 20006
        ADVENTURE COUNCIL, ALOHA                                                   Telephone: 202-469-7750
        COUNCIL, CASCADE PACIFIC                                                   Facsimile: 202-469-7751

        COUNCIL
                                                                                   ATTORNEYS FOR DEFENDANTS
                                                                                   THE HARTFORD ACCIDENT AND
                                                                                   INDEMNITY COMPANY AND FIRST
                                                                                   STATE INSURANCE COMPANY




         STIPULATION REGARDING PROPOSED SCHEDULING ORDER
                                                                                                                                                         2
